19-11845-shl   Doc 24-8   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part II Pg 1 of 67



                                  EXHIBIT 6
                                    Pt. II
 19-11845-shl        Doc 24-8          Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                            Part II Pg 2 of 67


                                                                                      CONFIDENTIAL


                     RECORDING OF A PHONE CALL OF MARCH 20, 2013

Transcript of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


REFERENCES:

       Folder: 3.20.2013 Call 3

       File:   Out_mama1634_03-20-2013_070750PM.wav



0:00:00        BEGINNING OF RECORDING

               FC:   Hello?

               MT: Hello Frederic, good evening.

               FC:   How are you, Mamadie?

               MT: Fine, how are you?

               FC:   Are you all right? Yes, I'm fine, I'm fine, I'm fine. It has been raining here for the
                     last two days there, but it's okay. And there? It is also raining, right?

               MT: It is a little, yes.

               FC:   Su Ldl me, whal du we do?

               MT: I would prefer we met on Monday.

               FC:   Monday? Ok, that's good. Ok, if you tell me Monday I will organize my schedule
                     for Monday. I'll check, the flight schedule should be as I told you. I have a
                     morning flight and then from nine in the morning until three o'clock in the
                     afternoon.

1:05           MT: I would like, when I arrive, for everything to be in order. [Inaudible]

               FC:    Uh, meaning?

               MT: Meaning.. .

               FC:    Arrive uh .. .

               MT: As we talked, there [inaudible] that is to say, I don't know if you understand me,
                   that is to say Beny had asked ...

               FC:    Yes, to have the documents and all that? But well, is it arranged or not because we
                      have never spoken about it again since. So as I cannot speak on the phone, anyway
                      on Monday I will not have everything ready ok. It is impossible. I must talk to the



                                                   14
                                                                                                     p.86

                                                  265
19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                   Part II Pg 3 of 67


                                                                                      CONFIDENTIAL


                lawyer and all that. So I mainly want to see you and talk to you about everything.
                We must discuss

                exactly how it will be done and how because the last time when we wanted to put
                everything in place, you told me "anyway we cannot do it now because I do not
                have the documents with me etc." So I didn't know whether to do it, where to do it,
                in what country and all that. So well, that is why I want to come see you. To
                consider exactly what we have to do and how we must do it, as soon as we reach an
                agreement on what we do and how we do it, I must come back to do it, we must do
                it right. Do you understand?

          MT: Frederic, does Beny want us to meet and does he agree with you giving me the
              money?

          FC:   Of course. Of course, of course. No but me what is, what is, what is important is
                that we meet and talk and we see exactly what... you know, you disappeared
                suddenly, we haven't talked more about it, nothing was done here or there. It is
                important that we meet, we talk about it and agree on what we will do. That's it,
                that's what's important. Afterwards, once we meet and talk, we're not going to talk
                about it on the phone.

          MT: I know, but I am going ahead with it only because I do not want to go, to move
              around, to go to see you at the airport, I have the child you see and for you to tell
              me that Beny does not agree.

          FC:   No, no, but I did not tell you I disagree. I said if you want, I have enough time to
                take a cab and we meet somewhere in town if you do not want to waste time by
                moving around. If you're busy with the little one. Just tell me where you want us to
                meet and we will meet there where you want. If it helps you save time, for me there
                is no problem.

          MT: That's right, but if we only meet to talk and Beny does not approve it you see,
              that's tiring. I, for the time being, I'll be tired.

          FC:   Look - no no you're not going to tire me and I do not want to talk about it on the
                phone. I'm telling you simply I do not want to talk about it on the phone, it is ... nor
                anything else. I just want us to meet and talk but not on the phone.

          MT: Ok. Ok.

          FC:   Ok? So this way we can exactly clarify the situation, what we do, what we don't do
                and after that, when we leave, I can put it all in place properly. Ok?

          MT: Ok.

          FC:   Well, then I'll check the flight schedule again. On Monday, I can come and you
                just tell me - so, if you want, if I arrive at the airport at nine, I can, I can take a cab
                and meet you at ten o'clock wherever you want. At ten o'clock, half past ten. I'll
                meet you wherever you want. You just give me the address where you want us to
                meet, that way you do not need to come to the airport and then - and then, after,
                when we finish, we drink something, after I leave for the airport and that's it.



                                                15
                                                                                                    p.87

                                                266
19-11845-shl   Doc 24-8   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part II Pg 4 of 67


                                                               CONFIDENTIAL


          MT: Ok




                                     16
                                                                           p.88

                                     267
 19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11            Exhibit 6 -
                                    Part II Pg 5 of 67


                                                                              CONFIDENTIAL


           FC:   Is this ok?

           MT: Yes, yes.

           FC:   All right then. So listen, I'll check all the flight schedules and I'll call you
                 tomorrow morning?

           MT: Ok.

           FC:   In any case, I can buy the ticket for Monday right?

           MT: Ok.

           FC:   Okay. Ok, fine. All right then.

           MT: Yes.

           FC:   Well, good evening. I'll call you tomorrow.

           MT: Ok. [inaudible]

           FC:   Good evening. Bye bye. Thank you. Bye.

0:05:32    END OF RECORDING




                                               17
                                                                                           p.89

                                               268
 19-11845-shl        Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                          Part II Pg 6 of 67


                                                                                       CONFIDENTIAL


                      RECORDING OF A MEETING OF MARCH 251 2013

Transcript of recording of a meeting between Mamadie Toure ("MT") and Frederic Cilins ("FC").


REFERENCES:

       Case: 3.25.2013 CW Meeting with Cilins
       File: FBIJK 001.wav


0:00:00 am    START OF RECORDING


       FBI agent:      This is special agent Angela Hill. It is March 25th 2013 at 8:41 am. This is going
                       to be a consensually monitored conversation between ... Names?
              MT:      Mamadie Toure.
              AH:      And who's the target?
              MT:      Frederic Cilins
                       [Inaudible up to 0:15:28]
              FC:      How is the little one?
              MT:      She's fine.
              FC:      You have someone watching her?
              FC:      Okay. So what's your fruit and vegetable project?
              MT:      What?
              FC:      Your project? What is it? What are you going to do?
              MT:      Here?
              FC:      Yes
              MT:      I'm going to open a restaurant and then fruits, sell fruits.
              FC:      Fruits and vegetables?
              MT:      Yes. All that is banana, all that is tomato [inaudible].
              FC:      Okay.
              MT:      I also want to sell uhm - open a restaurant where there is [inaudible].
               FC:     And fruits and all that, you will retail or wholesale to the public - how do you sell
                       - like a store or what?




                                                    18
                                                                                                      p.90

                                                   269
     19-11845-shl     Doc 24-8       Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                          Part II Pg 7 of 67


                                                                                         CONFIDENTIAL


               MT:      Like that.
               FC:      Like a store. Ok.
               MT:      Like that. Everybody comes to the store.
                FC:     Yes yes yes. And is it a chain? Like the fresh markets. Is it a chain or is it your
                        store?
               MT:      It's a store that I rented.
               FC:      Okay. Great. That's great.
               MT:      Two rented stores. One is for fruit and fish. And one is for -
               FC:      Fish too?
               MT:      Yes. Because fish is a great deal here.
               FC:      Great. Did you have the idea - just like that?
,,             MT:      [inaudible] I did some research with some friends. We found that - fruit is a good
                        deal. Anything that can be a good deal, even if it's candy, you have to sell it.
               FC:      Great. Great. Well, listen, it's a good thing.
               MT:      [inaudible] here it's a good deal
               FC:      Yeah of course. And you're doing it alone?
               MT:      No I have someone who helps me. I have someone who helps me. There is ... The
                        people there, when they want to do business they will find you [inaudible].
               FC:      Are they funding you or helping you to keep the store with employees, and all
                        that?
               MT:      They help you set up, as for the employees. [Inaudible]
               FC:      Okay, okay. Because you're here, you have, you have the right to, to, to work,
                        you have the right of all that? What have you got? A green card, a green card?
                        What have you got?
               MT:     No no, I don't have a green card.
               FC:     Then an investor visa; what is it?
               MT:     No no. It's a simple visa they gave me.
               FC:     Simple?
               MT:     Yes.
               FC:     But you still have the right to work?
               MT:     To work?




                                                      19
                                                                                                     p.91

                                                      270
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                      Part II Pg 8 of 67


                                                                                     CONFIDENTIAL


           FC:    No, because normally here, you know, it's not easy here when you want to work.
           MT:    No, you can do it, you must apply. You can do it then, you see.
           FC:    Because you can stay here forever? You have, you have, are you going to work
                  for six months, and then have to leave or can you stay forever?
           MT:    Now I want to apply. I want to apply here.
           FC:     What do you mean by apply? Make an application to ...
           MT:    Once the store is there, once everything is in place, I want to
           FC:    Yeah because you know, there are lawyers specializing in this matter. Just the
                  person I was on the phone with, someone who does this and [inaudible] with a
                  lawyer who does the visa. Well, I don't remember what it's called. It's a visa for
                  investors. For example, you invest in a store, stuff like that. You create a job.
                  Well, you have the right to have a visa for five, or three years or five years, or
                  something like that. And,and you do your business, you do your business. It's
                  great.
                  So what happened in Mamadie's mind that she disappeared? You know, I had
                  Ahmed on the phone, Ahmed on the phone.
           MT:    Wait, I was angry, Frederic. I was angry.
           FC:    Angry? Why?
           MT:    I was angry.
           FC:    Why?
           MT:    I was angry at the fact that you told me the last time that uhm, they say they can't
                  at first and you'll think about it. It made me ... I was shocked. I was shocked. The
                  fact that you told me they may agree to help me or they may not agree to help me.
           FC:    This is not about agreeing to help me. I told you, I told you to let me see. You
                  didn't even wait for the answer. We spoke on Sunday, or Saturday, you called me
                  on Saturday. I said we'd talk on Monday and hence, nothing and nobody.
           MT:     I was sick of it. I was sick of it. I am sick of it all.
0:20:30    FC:    You know, me too, I'm sick of it. But, what can we do? Don't you think I'm sick
                  of it? I can no longer listen to this matter, I can no longer listen to it, I'm sick and
                  tired of it, you can't imagine, however, do we have a choice? We have no choice.
                  Because of that stupid guy, who is here, who bothers everyone, who complicates
                  everything, what do you want me to say? What do you want me to say?
           MT:     What guy?
           FC:     The ... the ... the ... Alpha, what guy? This is due to him, if it weren't for him, you
                   know, we wouldn't even discuss most of these stories and that's why,




                                                  20
                                                                                                    p.92

                                                 271
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                      Part II Pg 9 of 67


                                                                                    CONFIDENTIAL


                   sony to say it like that, we are in crap with this guy. You know, it's a crazy story.
                   Me, I'm going crazy because everyone is fed up, everyone is upset, everyone is
                   spending money for nothing because of him, as this story always costs everybody
                   money, money for nothing. You know this deal is becoming a horror and we
                   don't even know where it's heading. He had - they had - a meeting, another
                   meeting but this is ridiculous, they came to the meeting, the people ... of ... of ...
                   Alpha, by saying "well, what do you have to offer?" What do you have to offer?
                   It is you who don't want us to work, who don't want to stay, what do you want us
                   to say? Tell us what do you want? But nobody knows what he wants. Nobody
                   knows what he wants. Even his closest friends, I'll tell you I'm talking with his
                   closest friends, who have been with him for 20 years, 25 years, 30 years, who
                   know him very very very very well, they are tired, they don't even understand
                   what they want - what he wants - and they are fed up. But does anyone have a
                   choice? He is the only one who has the key to the problem, you know. He seems
                   to be very ill, he has cancer, something like that. You know people are getting so
                   sick, they just want him to go, it's over, that's it.
0:22:41            So the last time if you want, I can't tell you - me you know, Mamadie, when I tell
                   you something, it's the truth. If I tell you, it's the truth. When I needed 24, 48
                   hours to be able to give you a clear answer [Inaudible]
           MT:     [inaudible] The others have exhausted me. [Inaudible] So I thought [inaudible).
           FC:     But what's the use of disappearing like that? Can we find solutions if we don't
                   talk?
                   You could have told me Frederic, I'm angry, I'm upset, no matter what. You have
                   already told me that. But what? Well, finally, the past is the past. You know, the
                   thing about me is I tell you everything.
                   When I tell you something, I tell you both the good, I tell you the bad. I'm not
                   lying to you, you know. I don't play with you. I tell you the exact truth of what is
                   happening. Well... That's it. It's like that, what do you want me to say?
                   You know, everybody ... you know, I'll tell you ... You haven't had Ahmed on the
                   phone for a long time because ... He was very worried. He was very worried. I
                   don't know what happened with you that made you decide that. At least he told
                   me stories and he knew exactly where you were but anyway I had him on the
                   phone. He told me: "Look, Fred" ... In any case he knows ... I had him on the
                   phone - he is in Guinea - because he must have gotten news. I told him: "Look,
                   we have to talk, let's meet next week." He told me: " In any case you will tell her
                   that we don't do that."
           MT:     [Inaudible] I didn't have lunch before coming.
           FC:     Oh! Do you want some ... I didn't ask you because I didn't know. Do you want
                   some ...
           MT:     I don't want anything sweet.
                   [Inaudible]




                                               21
                                                                                                   p.93

                                               272
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                      Part II Pg 10 of 67


                                                                                   CONFIDENTIAL


0:28:15    MT:     It's not sweet because you told me last time that you didn't like sugar.
           FC:     No, I don't like sugar that much. If it's a little sweet but not - I prefer salty to
                   sweet but sometimes in the morning [inaudible].
           MT:     This is my visa.
           FC:     Until August 27, 2013?
           MT:     But I can extend it if I want to. I can extend it by six more months.
           FC:    Is it good?
           MT:    Because the last time ...
0:29:01    FC:    Did you keep the diplomatic passport?
           MT:    Yes
                   [Inaudible]
           FC:    Is it good? Did you keep the diplomatic passport?
           MT:    Yeah. Yeah.
           FC:    I thought they had taken it from you.
           MT:     No. [Inaudible] so today I'm afraid. Is it true that they are really going to punish
                   me, Frederic, when I speak. If, that is BSGR doesn't say go and see Mamadie,
                   you can't decide to help me by yourself. You can't.
                   [Inaudible]
           FC:     Wow! How she grew up!
                   [Inaudible]
0:31:00    FC:    We will do what we said the other time, you will recover three hundred
                  [inaudible], you will recover three hundred right away and we will put the rest
                  somewhere. At least it's already taken immediately and it has nothing to do with
                  what you will have when it's over, it will be something more like I told you. It's
                  only benefits.
           MT:     Three hundred?
           FC:     Three hundred thousand.
           MT:     OK.
           FC:     At least that will allow you to open your restaurant or make investments.
                   [Silence]
                   You'll be able to make ... to make, uh ... some investments. What is it called?
                   These Conakry school stories? What did you do? You couldn't do anything.




                                               22
                                                                                                  p.94

                                              273
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                      Part II Pg 11 of 67


                                                                                   CONFIDENTIAL


           MT:     It's [Inaudible]
0:32:32    FC:     So, will we do that? Ok?
           MT:     We will do that.
           FC:     Um ... I must go back. Ummm ... We must destroy these papers and at the same
                   time give a part to the lawyer, you recover a part right away, and that's it.
           MT:     I didn't understand.
           FC:     I'm going back. We destroy these papers. You'll take right away a portion of the
                   money, and a portion will be blocked for the lawyer for the time we talked about.
                   As I told you last time.
           MT:     [Inaudible]
           FC:     I told you, look, I have initially told you we take one and block the other one.
                   Then you asked me if you can have some of it right away. Now I'm telling you,
                   you'll recover 300 of it right away and we'll leave the rest with the lawyer.
           MT:     But... The lawyer, what lawyer? I don't know him.
           FC:     Well yes, but we're going to find a lawyer.
           MT:     You haven't found one yet?
           FC:     That's not it? I couldn't speak to you so I didn't know. We'll find someone um ...
                   it can't be someone in the United States, I have to find someone outside the
                   United States, because it's prohibited, here we don't have the right to do this.
           MT:     Whynot?
           FC:     Because it's ... it's not a good idea to do it with an American lawyer
           MT:     Last time it was with Adam.
           FC:     Adam, I can no longer hear about Adam. All that Adam did was ... bullshit.
                   Adam was not okay. I was very angry with him. Because everything he did for
                   this South Beach story. He took. .. He took a lot of money, legal fees. He took a
                   lot of money, legal fees. This is not a good thing at all. I went to see another
                   lawyer but unfortunately ... We can't do it here. According to the lawyer, we can't
                   do something like that under the U.S. law, we have to do it outside the United
                   States. But I'll look into it. I already wanted to see, talk and understand each
                   other. If we understand each other, in the - now quickly, we'll do that and you'll
                   already have some money that will allow you to breathe. Because if...
           MT:     You know very well I'm afraid of the BSG people, you know it very well.
                   Considering what they did to me ..




                                               23
                                                                                                   p.95

                                               274
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                      Part II Pg 12 of 67


                                                                                     CONFIDENTIAL


           FC:     But what is your problem with them?
           MT:     Because BSGR told me I'll give you that, it's not clear, it's what scares me and
                   you know it. The last time I told you that on the phone [inaudible] [... ] came to
                   see me, I told you that if you remember.
           FC:     You tell me about the past but I'm talking about now. Here you don't have to deal
                   with BSGR, you're dealing with Frederic and I'm here.
           MT:     Yes but still, if Beny sent you here, it was not ...
           FC:     No, but I tell you, you don't have to deal with someone else but me. l'm here, the
                   important thing is that we can talk, we can agree and we can arrange things right,
                   that's all. But umm I tell you, I'm here. I told you the other time, I'm here, I'm
                   taking care of ... of ... of this thing. I'm not telling you to trust blindly, I ask
                   nothing more but to listen and talk to me.
           MT:     !know.
           FC:     However. I ask you nothing more than that.
0:36:56    MT:     I mean, it comes from Beny, I've confirmed, but I don't trust the others.
           FC:     Look, I'll tell you, you know I wondered so much when you disappeared like
                   that, I wondered what was happening. She is somewhere ... You know I was so
                   afraid when you were in Freetown, when you were talking with those people, that
                   they might hurt you, they ... I don't know, that they came to look for you here,
                   that they shipped you there; it wouldn't surprise me if it had happened. All this
                   time that you were missing, you were always here, you didn't leave?
           MT:     No no. I was here. I told [inaudible] of my projects. It wasn't easy.
           FC:     No, but I understand it wasn't easy, but what I mean is that...
           MT:     [Inaudible]
0:37:44    FC:     I assure you that I was honestly afraid. I told myself, those people who were
                   looking for you, that I told you not to meet at night, because they put you in a
                   car, they take you to Conakry, you don't even know what will happen to you. I
                   thought maybe she left somewhere in Africa or something. You know Africa is
                   not like the United States, it's dangerous, it's dangerous. Here, you have ... well ...
                   the police. There, in Freetown, I tell you, they put you in the trunk of the car and
                   in the morning you wake up you're somewhere in Conakry. You know Alpha is
                   not a nice person and someone you can trust, do you? You know that. So, when
                   these people came to see you all the time, I wondered what was happening. You
                   know, because you can disappear one day, three days, a week but you have been
                   missing for a long time. You have been missing for a long time. So I had Ahmed
                   on the phone but then I had your brother, Ceny, on the phone. Finally after a
                   moment Ceny tells me: "Well, look" ... He sent you messages to talk to you but it
                   was ... Finally ... Look.




                                                24
                                                                                                    p.96

                                               275
 19-11845-shl      Doc 24-8     Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                     Part II Pg 13 of 67


                                                                                        CONFIDENTIAL


0:39:00      MT:     You know I'm tired. Because I thought if it comes from Beny I know it's true, but
                     if doesn't come from Beny, they will trick me, trick me ...
             FC:     You must think that it comes from Frederic, period. That's it. You have to think it
                     comes from Frederic and Frederic is there, and I will do everything. I must go
                     back tomorrow because I have a family, you know, I ... I have to take care of my
                     mom. You know I lost my dad, I have to take care of my mom. It's impossible I
                     can't not return tomorrow, I must, I must go tomorrow. Easter is coming and
                     everything. I'll go home, organize everything and come back to see you and we'll
                     do that. I'll be back.
             MT:     When?
             FC:     I already told you I already told you I'll be back ... early April ... April 8. I arrive
                     in Miami. Between the 8th and the 16th, I will come back to see you. But I'm
                     organizing myself, I'm organizing. In any case, I will not rest until we've
                     finished.
0:40:19 am   MT:     You asked me if one day the government comes to see me, what should I do?
             FC:     What government?
             MT:     You told me that CIA people, I don't know ... they came to see you. If they ever
                     come?
             FC:     I, if you want ... It's an independent office, I don't have their business card, it's an
                     office called Veracity, which is paid by the law firm that is financing George
                     Soros, you see who George Soros is? George Soros, he is a billionaire who is
                     trying to work with Alpha in order to recover these mines, to recover everything.
                     So George Soros paid this firm Veracity, which has all the former agents, like
                     that, to prepare the case for attacking the BSGR agreement with Guinea. So these
                     people came and made all the investigations, questions and everything. The
                     papers I showed you the other time with all these lists of questions, these lists of
                     things where you are mentioned above, I had read you this, remember? Here, it's
                     all full of questions they asked by wanting to know why, how. I explained them
                     the truth, that it was all bullshit and now ... because, what's his name? Alpha is
                     trying to use that to say that there were things that were not legal in the BSGR
                     agreement with Guinea. So, Mamadie has ... how to say ... received money from
                     the BSGR group in exchange for her influence with Lansana Conte and all these
                     things, so that's what they're trying to say so that, that the agreement should be
                     abandoned on these grounds. But at the same time, if ... I mean, this was
                     something illegal, it creates problems for you too, even here, especially here, it's
                     not the same here. Here is the whole thing you know, politics and business are
                     completely separated. You are a person who is politically exposed compared to
                     what was at the time of Lansana Conte, so this is what Alpha is trying to do.
                     Alpha is trying to fight to get to prove these things and eliminate the BSGR
                     agreement.
             MT:     If these people, if this group, I meet them one day. What should I do?
             FC:     What people? Alpha's people that are scheming like that?
             MT:     The people who went to see you.




                                                  25
                                                                                                       p.97

                                                  276
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                      Part II Pg 14 of 67


                                                                                    CONFIDENTIAL


           FC:     You simply tell them that you have nothing to do with it, everything that is said
                   is nonsense. As we did with the statement, remember? That I have nothing to do
                   with what you're saying and that's it...
           MT:     That I have never seen BSGR.
           FC:     Not that you've never seen it. You know the company, because you can't say
                   you've never seen it. You know it, you were in Conakry, you were there, you
                   lived in Guinea at the time so you can't say you don't know it, but you have
                   nothing to do with all this talk of agreement, of whatever, of so-called received
                   money, you have nothing to do with it, that's all, it's lies.
           MT:     IfBSGR gave me money?
           FC:     You say you have nothing to do with it. You say you've never received money
                   from anybody.
           MT:     With BSGR?
           FC:     And then that's it. Of course. Of course.
           MT:     I don't have to say the name ofBSGR?
           FC:     What?
           MT:     I don't have to say the name ofBSGR?
           FC:     No, they will try to ask you questions like that, but it's not ... Look, today, hasn't
                   happened. And if it hasn't happened so far, I think it's unlikely to happen. This
                   should have happened long ago. As it has not happened for some time. It goes
                   back. The first time they ... it goes back to a year and a half. You see? So if it had
                   to happen to you, it would have already happened six months ago, one year ago.
                   You see? They didn't come, so I don't think they will, but you never know. That's
                   it, then ...
0:45:04    MT:     In case they should come, I say I have never known BSGR.
           FC:     Yes, you have nothing to do with them. Do you remember the papers we had
                   made? It's simple, just a statement saying: "I have nothing to do with it. All that
                   has been said, all this story of getting and not getting money, I have nothing to do
                   with it." That's it. Anyway, when I come back, I'll come back with a clear thing.
                   It will be written. Everything that has . .. When you are asked questions,
                   everything is written, everything will include the answers to give.
           MT:     [Inaudible]
           FC:     Are there any people bothering you now or something?
           MT:     No.
           FC:     Oh good.
           MT:     Since you told me when people are going to come.




                                               26
                                                                                                   p.98

                                               277
 19-11845-shl     Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                     Part II Pg 15 of 67


                                                                                    CONFIDENTIAL


           FC:      No I didn't say when they are coming. Wait, wait. Knock on wood. I hope
                    nobody will ever come. Because if they come, it's already, it's annoying so I hope
                    they will never come.
0:46:00    MT:      The last time you told me that the government may come, it may come at your
                    place, knock on the door. If they come you said to destroy, or to say that
                    [inaudible] ...
           FC :     Well, not to keep things here. Now, are these famous papers here in the United
                    States? Because when we meet next time, we must destroy them. Like that.
           MT:      Where do you want us to destroy them?
           FC:      Let me think carefully and organize properly how to do it and we'll do it like that,
                    ok? Ok, Mamadie.
                    Those people who were behind you when you were in Freetown, don't you have
                    any news from anyone?
           MT:      No.
           FC:      You've never told me who they were.
           MT:      [Laughs]
           FC:      Huh?
           MT:      You don't know them.
           FC:      I don't know them?
           MT:      [Inaudible] So it's private.
           FC:      No, as you told me that [inaudible] were Americans, I didn't know.
           MT:      No.
           FC:      Were they Guineans then?
           MT:      They were Sierra Leoneans.
           FC:      Oh, they were Sierra Leoneans? Oh la la.
                    So when do you think you're going to open your store?
           MT:      [Inaudible] they told me in early May
           FC:      early May; and what do they do for you? Is it in a shopping center, or where?
           MT:      It must be arranged. It must be arranged. We don't set the devices like that. We
                    must do the plumbing at the bottom. We need to have electricity installed.
           FC:      Okay. Yeah yeah.




                                                   27
                                                                                                  p.99

                                                   278
19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                     Part II Pg 16 of 67


                                                                                   CONFIDENTIAL


          MT:     Tell me something. Is Mahmoud Thiam ... I saw him on the internet. What does
                  he have to do with ...
          FC:     I don't know.
          MT:     I saw him on the internet.
          FC:     He's got nothing to do with um ... I know that Alpha had attacked him and ... um
                  ... saying that um ... The same. You know, always the same nonsense as with you,
                  saying that he had received money, he favored BSGR when he was a minister.
                  And what he did, Mahmoud Thiam, he made a press statement saying that first, it
                  was all bullshit and then more, at the time, if I remember correctly, at the time
                  Mahmoud Thiam had even helped, of his own funds, he helped ... What's his
                  name? Alpha when it was election time but finally he settled his accounts. This is
                  between them. It's between Thiam and Alpha.
          MT:     Mahmoud Thiam and Alpha?
          FC:     It's in the press. [Coughing] He had made a very, very powerful statement, very
                  very powerful [Coughing] against, what's his name, against Alpha yeah. Very
                  powerful against Alpha. And then I don't know, I don't know what became of
                  Mahmoud Thiam. I think nobody has contacted him. I don't know, he's working
                  in the United States, right? Where does he work?
          MT:     [Inaudible]
          FC:     Because he has dual nationality. He is Guinean and American, I think.
          MT:     Really?
          FC:     I think so. I think, I don't know. It seemed he was ... that he had dual nationality.
          MT:     He thinks ... Alpha thinks he had received money from BSGR.
          FC:     Alpha ... um ... that he favored at the time when he was a minister, and he
                  favored the project of BSGR. But um ... it's still Alpha. He forgot that there was
                  ... Who was already the Prime Minister when Mahmoud Thiam was ... There was
                  the Prime Minister, there was everyone but all the people who have signed the
                  BSGR agreement at the time of Lansana Conte, all the people who have all
                  signed agreements even after when there was
          MT:     Dadis.
          FC:     When there was Dadis and everything, these people are now with Alpha. This is
                  the same. Well yes. Because you take - what's his name? Fofana, he was already
                  there at the time.
          MT:     Fofana who?
          FC:     The Minister of Mines.
          MT:     Who?
          FC:     The current Minister of Mines, he was already involved at that time. Similarly,
                  there is his signature in the file - in the BSGR agreement, there is the signature of
                  Fofana. All the people who were involved at the time are still in




                                               28
                                                                                                 p.100

                                               279
19-11845-shl    Doc 24-8     Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                  Part II Pg 17 of 67


                                                                                   CONFIDENTIAL


                  charge now. And Alpha says there was corruption in the file. But whose
                  corruption? It's the same people who are there now - the Fofanas [inaudible],
                  although there was Thiam, but there was the Prime Minister, there were all those
                  people, so it's a bunch of nonsense. You see, it's - what's his name? The prime
                  minister at the time, I can't remember who it was. It wasn't Dore, was it?
          MT:     The Prime Minister of Dadis?
          FC:     Um yeah. No, that. The time after Dadis. Kouyate. Um not Kouyate. Konate.
          MT:     Konate.
          FC:     Konate. When there was Sekouba Konate, I don't remember who was Prime
                  Minister. But all of those people, they are still there today in the presidency or in
                  ministries. So it's those people who should be asked the question. Why is he
                  going to bother Thiam? Why is he going to bother everyone? It's simply because
                  he schemed so much with the South Africans, with [inaudible], with all the
                  people who have, you know, with the election company, [Weimart]. He stole the
                  elections. He never - you know, the second round of elections, it's [Weimart] who
                  did it
          MT:     But that he bought all that, do you really think it's true? [Laughs]
          FC:     Definitely. Definitely. Definitely. There's no question about it. It's 100% certain.
                  He stole the election with all of those people. He entered into agreements to give
                  them a piece of the BSGR file, to give them a piece of this, a piece of that.
                  Withdraw contracts with companies that were present before him and give them
                  to his friends. His son, he is involved in all of these schemes. He is involved in
                  all those things. And there you have it. What more do you want me to say? It's
                  not even a maybe. His son, he's in a company with - what's the name of the guy
                  who helped at that time? What do you call him? The one who was in the SMEs,
                  the thug.
          MT:     Boubah.
          FC:     Boubah. That's it. So Boubah was with the son. They are involved in all of those
                  plots - they want to bring back Nimba' s stories. They are in a company called
                  Sable Mining and it's under their name. It's all a bunch of plotting. It's nothing
                  but plotting. The problem is that I think he doesn't even know how to get out of
                  all these plots, there are so many of them. He doesn't even know how to get out -
          MT:     What did Mahmoud Thiam do? Because he received money [inaudible].
          FC:     Mahmoud Thiam did not receive any money. What's his name? Alpha said, in
                  order to attack the entire file, he said: "Mahmoud Thiam was corrupt, he received
                  money" but Mahmoud Thiam has nothing to do with anything. You know the
                  contract - that is what annoys Alpha the most - it's that the BSGR agreement was
                  very well done at the time. Because, precisely to avoid problems of saying there
                  is, there was someone who gave me the authorization, permission, and who
                  signed, there is not a single person who gave permission. There are twenty
                  signatures, thirty signatures on the BSGR contract: the minister of this, the
                  minister of that, the budget minister, the permission of this one, the permiss -
                  Everything was done with many, many people involved, so that, and ...
                  Fortunately Beny was smart to insist




                                              29
                                                                                               p.101

                                              280
19-11845-shl    Doc 24-8         Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                      Part II Pg 18 of 67


                                                                                 CONFIDENTIAL




                 that it should be done in a very proper manner so that no one could attack it later.
                  I mean when you look at the contract today, even Fofana was in it. But the one
                  who - the current Minister of Mines, even he was in it. So everyone gave - so
                  he's trying to attack Mahmoud Thiam, he's trying to attack this, he's trying to
                  attack this by saying you gave money to this guy, you gave money to that guy.
                  He even let out that - I can't remember - that - I can't remember- that Mahmoud
                  Thiam, he accused him of being invited to a hotel somewhere in Europe, I don't
                  remember what patt, by DSGR. The story's a bunch of bullshit. Mahmoud
                  Thiam, he wrote in his public letter that he didn't need anyone to pay for his hotel
                  room when he was traveling somewhere or other. You know, you see, the story's
                  a bunch of bullshit, to tarnish the group and the group's image. And I'll tell you,
                  it's all because he already entered into agreements with other people for this
                  project. He wants to take the Simandou project from BSGR and give it to
                  someone else. Because he's already sold it, he already made agreements with
                  some people and with other people and he doesn't know how to get out of it, so
                  he can't confirm BSGR in this agreement and he just wants them to step down.
                  You know, he is the President of the Republic. The problem is that there is no
                  serious opposition in Guinea and he does what he wants. He tries - he tries to ...
                  But in the meantime, you know, the problem is that it's been two years since he
                  was elected, people are fed up, people are sick of him, they want to work, and
                  they want to eat, and they want healthcare. And nothing happens in this country
                  because of this idiot who has, who has - I can;t even say who eiected this
                  imbecile - who stole the election. Because it's the truth. You know, right? You
                  know it was stolen. Everyone knows it was stolen. And it was stolen with
                  [Weimart]. That's why now - what's his name? Cellou - Cellou and all the others,
                  they don't want [Weimart] to organize voting for the legislative elections.
                  Because they'll do the same thing. And when they want to organize the votes of
                  Guineans living outside of Guinea, what do you think that is? You know, the
                  Guineans who are not in Guinea, who are outside of Guinea, who will vote in
                  embassies, I won't even tell you about the cheating that goes on. It's all cheating.
                  So that, that's Alpha. That's your President.
          MT:     [Laughs]
          FC:     That's your President Alpha. But in the meantime you know, in the meantime it's
                  complicated. That's it.
          MT:     And in the meantime, it's complicated.
          FC:     In the meantime it's complicated and it's annoying everyone.
          MT:     [Inaudible].
          FC:     But Thiam, I think the issue ended immediately, I think he stopped attacking him
                  because Thiam didn't let himself be messed around with.
          MT:     Thiam must never tell him that he received the money.
          FC:     But Thiam didn't receive anything. Thiam didn't receive anything. No, but Thiam
                  has nothing to do with these stories
          MT:     [Inaudible]
          FC:     I tell you -



                                             30
                                                                                              p. 102

                                            281
       19-11845-shl   Doc 24-8   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                      Part II Pg 19 of 67


                                                                       CONFIDENTIAL




I ~.




                                             31
                                                                                  p.103

                                             282
19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                     Part II Pg 20 of 67


                                                                                CONFIDENTIAL


          MT:     Asher was there at the time.
          FC:     I'm telling you that that has nothing to do with it. You know there is a sort of
                  legend in these BSGR matters. There's a story - it's like a legend. Everybody
                  says this and that. Even you weren't there when it happened.
          MT:     No I was in Freetown.
          re:     Right. Even you weren't there when it happened. And after it happened, because
                  he also looks for stories about Konate - at the time of Konate. So he is looking
                  for everything, you sec. The only thing - the only difference is that, as you have
                  seen, he attacks everyone except Konate. He is afraid ofKonate.
          MT:     Really?
          FC:     Don't you think Alpha is afraid ofKonate? Alpha is very afraid ofKonate. So he
                  got on everyone's nerves. He got on Thiam's nerves, he got - he never mentioned
                  Konate, not even a word about Konate. The tiger isn't pushed around like that.
          MT:     You know, at the time, the tiger [inaudible] to give me my money.
                  You know, Thiam had said why the multi-billionaire didn't let go of my - my
                  lady there. He had said that.
          FC:     I wasn't there.
          MT:     He said that to Aboubacar ... [Inaudible].
          FC:     Tdon't know him.
          MT:     I heard Thiam. I didn't know him. It's Aboubacar in fact who made it so that I
                  heard Mahmoud Thiam.
          FC:     I don't know anything about these stories.
          MT:     You weren't there. That's when I traveled to Conakry.
          FC:     Come on, listen, let's just hope now that this President quits being a pain in the
                  ass and that we finish this project because we are sick of it. We must finish this
                  project because he's really sick of it.
                  Ok.       Well, what are you doing these days? Are you preparing your store or
                  what?
          MT:     Yes, we go over there. Sometimes we stay the night because there are TVs, there
                  are so many things. [inaudible]
          FC:     And who financed all this?
          MT:     The money that Adam had sent me.
          FC:      Yes. Yes.MT: Adam's money. When I took the money from Adam - when he
          transferred the money, remember, he said: "but why are you waiting?" [inaudible] Every
          day, fish, crabs, shrimp. That works well here.
          FC:     In any case it's good that you -you have no partner, you're doing it on your own.
          MT:     I'm doing it on my own. I'm afraid of being with someone.
          FC:     You're right. You're right. You're right.
          MT:     I am alone.



                                               32
                                                                                             p.104

                                             283
19-11845-shl    Doc 24-8     Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                  Part II Pg 21 of 67


                                                                                   CONFIDENTIAL


          FC:     So is Madou helping you a little?
          MT:     Yes, Madou helps me a little.
          FC:     Because Madou, she knows how to do all the paperwork, all of those things.
          MT:     No, in fact she has contacts here in Jacksonville.
          FC:     Really?
          MT:     She has a friend who's guiding me.
          FC:     Okay.
          MT:     She has a friend who tells me that this is good; it's all right to do that, buy that;
                  don't do that, that won't work.
          FC:     Okay. And you got another house or you live -
          MT:     No, I live in the same house -
          FC:     The same place.
                  Ok, fine that's good. It's good to have done that. It's good to have done that.
                  Hmmm Mamadie, Mamadie. Listen, I'll do this. I'm going to come back at the
                  beginning of April.
          MT:     Okay.
          FC:     I'm going back for the holidays. I'm going back just for one week, ten days, and
                  I'll come back to see you.
          [inaudible - airport announcement].
                  Are you still Jacking any equipment, anything like that?
          MT:     Over there? No, we made [inaudible].
          FC:     And tell me, you buy all the equipment- no, not the equipment - the fruit. Where
                  will you buy it from?
          MT:     There is a company that deals with that.
          FC:     Wholesale. Do you buy in bulk and resell in retail?




                                                33
                                                                                                p.105

                                              284
 19-11845-shl    Doc 24-8     Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                   Part II Pg 22 of 67


                                                                                   CONFIDENTIAL


           MT:    Yes, yes.
           FC:    That's good. You're going to need some employees.
           MT:     I didn't have much money to build the houses [inaudible].
           FC:    But you'll still have some employees?
           MT:    Mmm.
           FC:     Saleswomen, stuff like that.
           MT:     Yes.
           FC:     Ok. You told me that you had a good number - you know quite a few Guineans
                   in Jacksonville, right?
           MT:     Yes.
           FC:     Do they work here or not?
           MT:     Yes but I haven't [Inaudible]
           FC:     Yes you told me you were trying to distance yourself from ... Yes because it's
                   trouble.
1:05:00    MT:     Yes it's trouble. I wanted to buy houses here, if ... I thought, I said if BSGR gave
                   me some money, Beny gave me, I was going to buy houses here, because the
                   houses here, they're good.
           FC:     Mm 111111 because the rental market is good here?
           MT:     Yes because if you want to get people to leave their homes, you can make them
                   leave. [inaudible] So I think that's good. If [inaudible] I told Beny ...
           FC:    Let me go back, let me go back, I'll look into everything and come back to tell
                  you ...
           MT:     But not in front of Asher, if you're going to have a private meet with Beny, with
                   BSGR, I'm afraid, otherwise they're going to [inaudible] and I have the house
                   there.
           FC:     Let me take care of it, I'm telling you and I'm telling you again that you're
                   dealing with Frederic and that's all that matters.
           MT:     I know that when you say you're going to do it, I know it's certain.
           FC:     You only have to deal with Frederic, that's all.
           MT:     I know. The houses here are good. There are houses that even you can take and
                   rent.
           FC:     Oh yeah?
           MT:     You take the buildings there and rent them as offices.
           FC:     [inaudible] So( ... ) she sleeps through the night now that she's older?




                                                  34
                                                                                                p.106

                                               285
    19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                         Part II Pg 23 of 67


                                                                                          CONFIDENTIAL


              MT:     Bah. She sleeps, but before sleeping there are problems. She tosses and turns, she
                      hits me. She puts her [inaudible] on my head. [inaudible]. What she puts me
                      through. I smell pee. [inaudible] I don't know why they do that. Turning to the
                      left, turning to the right.
              FC:     How old is she now? How long has it been?
              MT:     Eleven months. In April, she will be one.
              FC:     It went fast huh.
              MT:     Yes.
              FC:     It went fast.
              MT:     Yes, it went fast.
              FC:     Wow, how fast it went.
              MT:     It went fast.
              FC:     And the father, he's back?
              MT:     He's back.
              FC:     Does he have any problems, is he okay?
              MT:     No, he doesn't have a problem.
              MT:     [inaudible]
              FC:     No, but in Conakry? In Conakry- he's not going back to Conakry?
              MT:     No, he won't go back. It's not good.
              FC:     So now he's never going back.
              MT:     I don't know but I told him to be careful. I told him to be careful. I told him to be
                      careful.
              FC:     Right. Right. You know, I told him - I've told you - a long time ago I told him to
                      be careful. A long time ago I told him to be careful. You know he said, "I have
                      all the military groups with me, he will not dare, people will not abandon me."
                      They won't abandon me, they won't abandon me, you know, what are you going
\                     to do if they catch him like that and put him in prison? What will he do? He
                      won't do anything. So uh, and the other one is bad, he's very, very bad.
                      So he works a little in - he's trying to sell cars, that sort of thing?
              MT:     Yes he's trying because he doesn't have much money.
              FC:     And will he continue to send vehicles here? Ifhe manages to sell them?
              MT:     Yes.




                                                    35
                                                                                                      p.107

                                                   286
 19-11845-shl    Doc 24-8       Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                     Part II Pg 24 of 67


                                                                                  CONFIDENTIAL


           FC:    Is this a good business or no?
           MT:    Yes, it is.
           FC:     Because he had bought the [inaudible] cheaply. And I can't remember what other
                   model. It was good, it was good. And( ... ) Is he still in the car business?
           MT:     Yes, still in the car business. He doesn't have a choice.
           FC:    Either way one needs to work hard. One way or another, one needs to work, eh.
                  No one has a choice, you have to work hard.
                   Well, listen ... And today, what are you going to do? Are you going back there?
           MT:     I'm going back there. They are going to call, he will come and get me.
           FC:     Do you drive?
           MT:    No I don't drive but -
           FC:     There's the young man of your brother giving you a lift?
           MT:    No [inaudible] to drop me off.
           FC:     Okay.
           MT:     But sometimes if I want to leave there, my husband may come. It depends. He
                   takes me back to the restaurant.
           FC:     Is the restaurant next to your fruit and vegetable project?
           MT:     Yes. I have two stores.
           FC:     Side by side
           MT:     [inaudible] they're adjoining
           FC:     And you're going to open an American restaurant, with hamburgers and all that?
           MT:     Yes.
           [Inaudible]
1:11:11    MT:     And what has become of Asher?
           FC:     I don't know. I have no idea, I don't ... I don't have much contact with him. I
                   don't have much contact. And you don't have any contact at all with, what's his
                   name, your brother who worked with um ... mmm ... ah .. Ibrahim, you don't
                   really have much contact with him either?
           MT:     I told you that a long time ago, I no longer have contact with him.
           FC:     Yes, I know.
           [inaudible]




                                               36
                                                                                              p.108

                                               287
        19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                             Part II Pg 25 of 67


                                                                                             CONFIDENTIAL


                  MT:     The sister is dead.
                  FC:     Whose sister?
                  MT:     Ibrahima Sory's.
                  FC:     What was her name?
                  MT:     [Adiame]. [Adiame].
                  FC:     Yes but I don't remember.
                  MT:     She was with me. She used to cook for me at home sometimes.
                  FC:     Wow. But she wasn't old.
                  MT:     No, she wasn't old. She was sick.
                  FC:     Where did she die? In Conakry ?
                  MT:     Yes. It affected me.
I
    l             FC:     Yes, I can imagine.
                  MT:     She was very kind to me.
                  FC:     So she was also Ibrahim's sister?
                  MT:     Yes. She was very kind to me. [inaudible]
                  FC:     She was really sick. Really? And so who of the family is left in Conakry? Since
                          your mother - your mother is no longer in Conakry either?
                  MT:     No, she left to [inaudible]
                  FC:     Because at the time she left, she left with Ahmed for England right?
                  MT:     Yes. I'm writing a letter to bring her here. [inaudible] she must continue so I'm
                          going to bring her here.
                  FC:     Because London isn't good for her?
                  MT:     We're not there. You know, when you're old you want to be with your children.
                  FC:     That's normal.
                  MT:     So as not to worry. If she is with us, there will be less worry.
                  FC:     Of course, of course. [inaudible], even later there won't be anybody. It's not easy
                          with the papers here, right?
                  MT:     Yes but when you're legal, for example when you have a company, you can.
                          [inaudible]
                  FC:     Yes, that's true.




                                                        37
                                                                                                      p.109

                                                        288
19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                   Part II Pg 26 of 67


                                                                                     CONFIDENTIAL


          MT:     It's very cold outside.
          FC:     Really? I checked the forecast this morning. When I saw it was cold, I took a
                  small jacket anyway. I was going to leave withjust-
          MT:     It changes, it changes here. Sometimes it's cold, sometimes it's hot. What time are
                  you leaving?
          FC:     I have a flight in the afternoon. What time is it? Early afternoon. Dut don't worry
                  about me. If you have to go I'll wait here. There is no - don't worry. Don't worry
                  about me. And we'll talk again? Tomorrow I have a flight back to Prance. I fly
                  tomorrow, I arrive on Wednesday night. And on the 8th, I'll be back here. On the
                  evening of the 8th, I arrive in Miami. I'll call you either way.
          MT:     Okok.
          FC:     And that's it. You still have the same number?
          MT:     Yes, the same number.
          FC:     Now when you see Frederic, you pick up.
          MT:     [Laughs] Yes, if I see Frederic, I'll pick up. [Inaudible] I get a lot of calls.
          FC:     It doesn't matter.
          MT:     She hits me, she hits me, she bites my hand.
          FC:     Is she going to start walking soon?
          MT:     Yes yes [inaudible].
          FC:     What language do you speak to her in?
          MT:     I speak to her in French.
          FC:     In French? That's going to be funny because she's going to learn American.
          MT:     Yes.
          FC:     She will be a little American.
          MT:     Yes.
          FC:     She is already a little American but I mean in language and all that.
          MT:     Yes. Yes. If I send her to boarding school [inaudible] .
          FC:     It's expensive, it's expensive. Madou, is she Guinean as well?
          MT:     No.
          FC:     What is she?




                                               38
                                                                                                     p.110

                                              289
  19-11845-shl      Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                       Part II Pg 27 of 67


                                                                                      CONFIDENTIAL


              MT:     She is American now.
              FC:     Yes but what are her origins? She's not from Guinea?
              MT:     No. She's from Cote d'Ivoire.
              FC:     Ah okay.
              MT:     But she did a lot of [inaudible].
              FC:     Was she born here?
              MT:     No.
              FC:     When you're born here, you have - your life is different. You see what I mean
                      because you live - you are American. You know even in your way of looking at
                      things, your way of life and all that, whatever your origins, whatever you are,
                      you're different. You're American. It's different. I have French friends who have
                      children who were born here but they are French. There is a difference with their
                      children because they have the American mentality while we, we keep our
                      French mentality, our Guinean mentality. Even if you speak American, it has
                      nothing to do with that. That's how it is. So you'll have a little American,
                      American girl.
              MT:     Yeah.
              FC:     Who will explain the United States to you.
              MT:     Really?
              FC:     Oh yes. The Americans are not the same. They don't have the same way of life as
                      we do. We try - we come here, we try to be a little like them and all that. But they
                      have a particular American mentality, a very particular one.
              MT:     Frederic, can I count on you?
              FC:     Mamadie, you can count on me. You know, there's one thing I've always told
                      you, that, at least me, you can count on me 100% on my - on my honesty, my
                      frankness, to tell you everything - good and bad. I tell you the good and the bad. I
                      tell you everything, I don't lie to you, I don't try to take advantage of you, I'm
                      not trying to - nothing. When I can help you, I help you. When I can help you, I
                      help you. You see? Um, with the means that I have, I try to help you as best I
                      can. That's why I was ...
1 :20:24 am          I was even upset that you disappeared like that, I was hurt, I promise you.
              MT:     But because I told myself it's the same. It's the same. I was afraid. Because you
                      said the decision wasn't coming from you, it came from Beny -
              FC:     I didn't tell you that like that, but it doesn't matter -
              MT:     I told myself, maybe Beny is angry with me -
              FC:     No one is mad at anyone, no one is mad at anyone, it's just seeing this situation
                      stuck and annoying everyone, that's it, but no one is mad at anyone. Why would
                      anyone be mad at anyone else? That's




                                                    39
                                                                                                   p. 111

                                                    290
19-11845-shl    Doc 24-8       Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                    Part II Pg 28 of 67


                                                                                  CONFIDENTIAL


                 how it is. Well, listen, we're going to do anything so that things work out a bit
                 and that's it.
                 You speak good English now, are you getting the hang of it?
          MT:    [inaudible]
          FC:    It's hard to understand sometimes. When you hear it on the speakers sometimes.
          MT:    I don't hear it.
          FC:    You'll have to start doing it, huh.
          MT:    [inaudible]
          FC:    Are you also going to take English lessons?
          MT:    I have to check if I can talk to my sister.
          FC:    You should take lessons. No, but even for your work and your business you have
                 to speak a little English.
          MT:    Right. Right. But I won't be there. It's them who will sell.
          FC:    I know but hey, it's still your business. It's still your business. You must be there -
          MT:    Yes, it works well.
          FC:    That's all the cafes - Starbucks always sells. Look at that thing over there, in the
                 morning, the Burger Kings, all that, that sells. You knovv, food, it al,vays sells.
          MT:    Wow I didn't even know that they had that here. I thought it was the only place. I
                 didn't know.
          FC:    Do you want to get something to eat?
          MT:    No. I said I thought it was the only location.
          FC:    No, look. You see?
          MT:     That's good.
          FC:     Yes, that's good.
                  I'm at the airport. Yes I have to go back, there are the Easter celebrations that are
                  going to start. Then I have things to do there. [silence] Yeah.
                  Yes, what's his name - you know - there weren't any other warnings with his
                  leadership that had questioned him last time before leaving. He told me once that
                  he had been questioned by his [inaudible]
          MT:     He blocked his bag of rice.




                                                40
                                                                                                p.112

                                                291
19-11845-shl     Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                    Part II Pg 29 of 67


                                                                                      CONFIDENTIAL


          FC:      He blocked his bag ofrice. In fact, he hasn't returned since, right?
          MT:      No.
          FC:      Because he came back to Freetown. And then he came back here. So, since then
                   he hasn't set foot in Conakry?
          MT:      No, no, no. Here people gain weight.
          FC:      Huh?
          MT:      Here people gain weight quickly.
          FC:      The problem is that, if you will, you see there you are careful with fruit and all
                   that, but you'll see people having breakfasts, it's big stuff like this and all that. It
                   makes you fat.
          MT:      It's fattening. Even me I'm trying to cut back because it's not good for the health.
          FC:      Of course it's not good. Of course. You know, after, when you get into this habit
                   of eating like that when you're young, you can't undo it. If you stuff yourself like
                   that it's terrible. For some people it's very difficult afterwards.
          MT:      At the time, with cholesterol, I didn't know.
          FC:      You have to get tested. I get tested every year, I get a blood test with everything.
          MT:      I thought I was seriously ill. It was when I came here now, I knew it was the oil
                   that tired me. Because the oil used there, it wasn't good.
          FC :     Oh, if it's also palm oil, it's not good. You know, palm oil is not good for health.
                   It's harmful. Okay, now, either way you're going to be eating fish and vegetables.
          MT:      Yes
          FC:      There you go, that there is the best diet.
          MT:      With olive oil.
          FC:      Olive oil is good, but not palm oil.
          MT:      I'm going to get going.
          FC:      Ok, Mamadie. We'll call each other.
                   Samsung. You always have the latest phones. You like the latest phones. Always
                   the trendy phones. Is Samsung ok? Everyone says Samsung is better than the
                   iPhone, no?
          MT:      No. People say that the latest iPhone is better.
          FC:      Really?




                                                41
                                                                                                   p. 113

                                                292
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                      Part II Pg 30 of 67


                                                                                   CONFIDENTIAL


           MT:     Yes.
           FC:     Oh. Many people are buying it now.
           MT:     Yes that's what Cisse told me, that Samsung is better. But there are others who
                   disagree, Samsung is better -
                   When it's your husband who accompanies you it's not easy. [Laughs] He always
                   [laughs] - I have to go here, I have to go here. I say, but you, you're acting like
                   the Americans. You must accompany me.
                   [On the phone] Hello, [inaudible]. Can you come pick me up now? [inaudible]
           FC:     He'll give us the head's up and we'll go out there. That way I'll say hello to him
                   at the same time.
           MT:     [On the phone - inaudible (foreign language)]
           FC:     He's already there, no?
           MT:     He told me - he's coming anyway, [inaudible] There's no time.
           FC:     He's not coming to pick you up?
           MT:     No, he's coming. He has no time to - when you tell him -
           FC:     You told him to call you when he's outside, that way I can at least say hello.
           MT:     Yes I told him that you want to say hello to him. I told him to come.
           FC:     Shall we go outside then?
                   [Inaudible]
01:30:54   FC:     Upstairs or downstairs? Upstairs?
                   [Inaudible]
01:32:42   MT:     Hello? [Inaudible]
01:35:31           END OF RECORDING




                                               42
                                                                                                 p.114

                                               293
 19-11845-shl          Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                          Part II Pg 31 of 67


                                                                                         CONFIDENTIAL


                    RECORDING OF A TELEPHONE CALL OF APRIL 101 2013
Transcript of recording of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


REFERENCES:
          Case: 4.10.2013 Call 4
          File: Out_mama1634_04-10-2013_ 043405PM.wav




0:00:00          START OF RECORDING
                 FC:     Hello?
                 MT:     Hello, good evening.
                 FC:     Hello. Yes Mamadie.
                 MT:     Good evening Frederic.
                 FC:     How are you doing?
                 MT:     I'm fine.
                 FC:     Good. Uhm so are we good for tomorrow?
                 MT:     Yes, we're good for tomorrow. But-
                 FC:     Okay. Okay.
                 MT:     I have a problem.
                 FC:     Yes?
                 MT:     I just left the immigration office. So -
                 FC:     Yeah?
                 MT:     I don't want to talk about it now because we're supposed to see each other
                         tomorrow.
                 FC:     Ok. So we'll talk about it, yes. Ok. Ok. Look, tell me all about it tomorrow then.
                 MT:     Ok.
                 FC:     Huh? I'm - I'm coming by plane, I'm flying in tomorrow ... late morning. Or you
                         know what? I'll call you back in a minute, I'll give you the exact arrival time.
                         You want us to meet up as soon as I get there?
                 MT:     Yes, because you said you were going to come.




                                                      43
                                                                                                     p.115

                                                      294
 19-11845-shl    Doc 24-8     Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                   Part II Pg 32 of 67


                                                                                     CONFIDENTIAL




           FC:     Yes of course, of course, I'm coming. And I've got time, because if you want I
                   can get there in the morning - wait what time is it? - I get there I think around
                   noon, something like that, and I'm free until the evening at 9 p.m. so I've really
                   got a lot of time.
           MT:     Okay. So you're coming at noon?
           FC:     Yes. Yes, yes. But from noon until evening, 9 p.m., so I've got a lot of time.
           MT:     Ok. Ok, that's good. Ok.
           FC:     Ok? Ok. Ok. Alright, that's good. I'll call you later. I'll give you the exact time.
           MT:     Ok. Thank you.
           FC:     Because I don't have the ticket with me right now. Ok, see you later. Bye.
           MT:     Yeah.
           FC:     Bye bye.
0:01:46            END OF RECORDING




                                                44
                                                                                                  p.116

                                               295
      19-11845-shl          Doc 24-8     Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                              Part II Pg 33 of 67


                                                                                             CONFIDENTIAL


                         RECORDING OF A TELEPHONE CALL OF APRIL 11, 2013

     Transcript of recording of a phone call between Frederic Cilins ("FC") and an unidentified person
     ("XX").


     REFERENCES:

               Case: 4.11.2013 Call 5

               File: 305-744-6629 T-Mobile 2013-04-1119-44-03 00108-1.wav



     0:00:00          START OF RECORDING
                      FC:     Hello.
')
                      XX:     Hello.
                      FC:     Yes.
                      XX:     Yes I'm going to try to send you some articles that I received from our friend. I'm
                              going to try to send them to you on the [inaudible].
                      FC:     Ok, that works, no problem. I'll keep an eye out for them.
                      XX:     Ok?
                      FC:     Ok.
                      XX:     Alright, see you later.
                      FC:     That works. See you later. Ciao. Bye.
     0:00:25          END OF RECORDING




                                                         45
                                                                                                          p.117

                                                         296
 19-11845-shl          Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                            Part II Pg 34 of 67


                                                                                          CONFIDENTIAL


                         RECORDING OF A MEETING OF APRIL 11, 2013

Transcript of recording of a meeting between Mamadie Toure ("MT") and Frederic Cilins ("Fe:'').


REFERENCES:

          Case: 4.11.2013 CW Meeting with Cilins 12-2PM

          File: 0372_001.WAV



0:00:00         START OF RECORDING
                FBI:     This is special agent Vanessa [Stelli]. This is April 11th, 2013. This is going to
                         be a consensually monitored conversation between the [CHS] and Frederic
                         Cilins.
18:16           FC       [From the phone of MT] Hello?
                MT:      [On the phone with FC] I can't find where you are.
                FC :     [From the phone of MT] In the room over there. In the airport.
                MT:      No, I can't find it. Which room?
                FC :     [inaudible]
                MT:      All right, I see you.
                FC :     Ahok


                MT:      Hello.
                FC:      How are you?
                MT:      I'm fine. Are you doing well?
                FC:      [In] good shape?
                MT:      Yeah.
                FC:      Yeah? Do you want to grab a bite?
                MT:      Ok.
                         [inaudible - music]
                FC:      Did Ceny drop you off?
                MT:      Ceny didn't drop me off because I told him 3 p.m. so he said he couldn't come.




                                                    46
                                                                                                    p.118

                                                    297
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                      Part II Pg 35 of 67


                                                                                   CONFIDENTIAL


                   [inaudible]
           MT:     That's better.
           [inaudible]
           FC:     Here? Do you want to sit over there? Or here, whatever you prefer. Do you prefer
                   here?
           MT:     Whatever you want.
           FC:     It's all the same to me.
           MT:     Ok.
           FC:     So [inaudible]
                   What do you want to drink?
           MT:     Cranberry.
           FC:     Cranberry and I'll have strawberry and apple mix. [inaudible] Strawberry and
                   orange. Thank you.
                   Is English difficult?
           MT:     Yeah.
21:12      FC:     What's situation with immigration then?
           MT:     You won't believe it when I tell you. I went there to get my visa. When I was
                   there, I waited for the agent, they kept me waiting in an office. They kept me
                   waiting for a long time. I was sitting there, asking myself what's going on? That's
                   when I saw two people coming in, a woman and a man, and they told me they
                   were from the FBI, that they were doing an investigation on bribes - regarding
                   bribes for mining contracts in Guinea.
           FC:     Wow.
           MT:     I was sitting, I didn't know what to say.
           FC:     Did they tell you it was the FBI? Did they call you there or did you go
                   voluntarily?
           MT:     It was I who went to immigration to get my visa.
           FC:     You went - did you have an appointment or did you go just like that?
           MT:     No! I went just like that to ask. And that's when they put me in an office.
           FC:     Mmm.
           MT:     I waited for a long, long, long time. I see two people coming through the door,
                   they flashed their badges like this, saying they were from the FBI, that they're
                   doing an investigation into bribes related to mining contracts in Guinea and
                   asking if I have documents. I said I have no documents. They said if I refuse to
                   speak to them, they're going to issue me a (subpoena) -




                                               47
                                                                                                 p.119

                                               298
 19-11845-shl    Doc 24-8       Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                     Part II Pg 36 of 67


                                                                                   CONFIDENTIAL


           FC:     They're going to ask you?
           MT:     They're going to give me a (subpoena).
           FC:     What's a (subpoena)?
           MT:     I don't know, it's something like, they'll give me a (subpoena) and make me
                   appear-
           Waiter [inaudible]
           re:     Notyct.
           MT:     They'll give me a (subpoena), have me appear in Court before the judge, before
                   the grand jury in Court, testify and give all the documents to the Court.
           FC:     The documents, did you tell them that you didn't have any documents?
           MT:     Yes.
           FC:     We must destroy them, urgently, urgently, urgently. They must be destroyed very
                   urgently, very urgently. What I don't understand -
           MT:     I think-
           FC:     What I don't understand -
           MT:     I think, Frederic, you could say that the same document that [inaudible], it's the
                   same document that the American government is looking for. I don't know what
                   to do.
           FC:     You have to destroy everything - I told you that a long time ago - don't keep
                   anything here, especially don't keep anything here, not even a small copy and you
                   must destroy everything, everything, everything. I have here, I brought you - well
                   did I show you the letter that the Guinean government sent? You know they had
                   given a mission - we have to look at what we want to order.
           MT:     Ok.
           FC:     What I don't understand is that they didn't call you in, and then, it's you who goes
                   to see them and they tell you that all of a sudden. I'm very surprised by this.
           MT:     Me too. I was sitting there. I didn't even know what to do.
           FC:     What were they speaking, French or English?
           MT:     Now, one was speaking French and the other was speaking English. Obviously,
                   his French was a little weird.
           FC:     Mmm.
25:30      MT:     [inaudible] What do I do, Frederic? I left, I -
           FC:     It's nothing. Did they give you a paper, did they give you something?
           MT:     They gave me a phone number in case I need to contact them.




                                               48
                                                                                                p.120

                                               299
 19-11845-shl    Doc 24-8     Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                   Part II Pg 37 of 67


                                                                                    CONFIDENTIAL


           FC:     Let me see the number.
           MT:     No, I didn't bring it with me.
           FC:     Oh. You' 11 have to give it to me.
           MT:     Look, I searched on the Internet, what is a grand jury?
           FC:     ah - [he reads] "an official method of investigating... " - it's what I told you,
                   there's one thing to do right away, it's what I told you - you say "I have nothing
                   to do with all this," because there's even the group that's attacking, George Soros,
                   based on all the investigations they have conducted, they have no right to do this,
                   okay? Do you know what the problem is? In the report that I'll show you - let's
                   order and then I'll show you everything. The problem is that Samy went to see all
                   these people, saying uh she gave me the documents, she gave me this, she gave
                   me that, she has proof of this and everything is in the [control tower [?]] of the
                   American company with agents that [inaudible] us. When they told me about
                   you, I said, but she's got nothing to do with all this, she was never involved with -
           MT:     Do they know my name?
           FC:     But of course, are you kidding or what? As long as Samy - when you saw Samy
                   here - when he saw these documents, these copies, all of those things, he went to
                   see them and he told them "Mrs. so-and-so, she has documents, she had a
                   relationship with the such-and-such company, she had this, she was supposed to
                   receive money ... " - Samy gave everything to those people. Samy gave them
                   everything. They have all the copies that Samy had.
           MT:     And did they mention my name?
           FC:     But of course, I'll show you. Look, let's order and I'll show you. I noted
                   everything. It's, it's ... You know there aren't fifty solutions. You have to destroy
                   everything and deny all of this.
           MT:     I don't know about all that but I'm going to order a sandwich.
           FC:     Do you know what you want?
           MT:     Yes. Because I don't understand everything that is in English here. I don't know
                   what there is.
28:00      FC:     Oh oh oh. This is a very, very confidential document. Those people who led the
                   investigation, they wrote a report. And this report, it says - it talks about
                   everything they've reviewed and all that. This note - wait I'm going to put on my
                   glasses [inaudible].
                   What you're telling me is unbelievable. What's incredible is that they don't come
                   to see you, and they ask you that when you go to see them. That's what's
                   unbelievable. As if they were ready - [He begins to read the report] "This note is
                   covered by professional secrecy and the privileges blahblahblah ... and should
                   not be disclosed to anyone without the express permission of its authors. " That's
                   the company DLA, that's who led the investigations, who investigated me, right?
                   So I'm going to - wherever there is ... Right, you see? Here, they're talking about
                   what happened.




                                               49
                                                                                                p. 121

                                               300
19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                     Part II Pg 38 of 67


                                                                                   CONFIDENTIAL


                  [He reads] "Marc Struik and Asher Avidan, directors of BSGR, are staying in
                  Guinea and meet Ibrahima Sary Toure, brother ofMamadie Toure, fourth wife of
                  President Conte, thus gaining access to the most influential rirde in Guinea. "
                  There are plenty of lies in all this, eh? This isn't true, right? But they, that's how
                  they saw, they gave the report to Conde - to Alpha Conde - that's how they made
                  the connection and everything.
                  "In order to get closer to the President's family, Frederic Ci/ins organizes a
                  donation of pharmaceuticals to the Henriette Conte foundation. valued at an
                  estimated ten thousand dollars."
                  This is false. It's nonsense.
                  "In the meantime Frederic Ci/ins moves into the Novotel in Conakry and, acting
                  on behalf of BSGR, develops and implements a plan to allow BSGR to acquire
                  the rights to Simandou. "
                  Uh ... Well, it's full oflittle things like that.
                  [He continues to read and to say that it's "nonsenseJ: "During a meeting attended
                  by Frederic Ci/ins, Roy Oran and three or four other representatives of BSGR.
                  Oran offers President Conte a gold watch set with diamonds valued at
                  $60,000.00. BSGR writes an uncovered check in the amount of $10 million or $7
                  million, according to sources, to Mamadie Toure. BSGR promises Mamadie
                  Toure a commission worth $2. 5 million, which will be paid if she succeeds in
                  getting the company the mining rights for blocks 1 and 2 of Simandou. BSGR
                  pays Frederic Ci/ins a commission for the services rendered"
                  I'm just giving you the parts where you and me are mentioned. So they're talking
                  about uh ... Good.
                  "Conte 's four wives were the main actors in concluding transactions with
                  Steinmetz [inaudible}. In the first place, Steinmetz is in contact with the
                  President's first wife, Henriette Conte, of Susu origin. He then developed ties
                  with Mamadie Toure, the fourth and youngest wife of the President, also of Susu
                  origin. According to the source, Conde 's - Conte 's - wives were not very well
                  organized and only had means of payment in cash, and didn't use overseas
                  accounts. Frederic Ci/ins is a Franco-Israeli national who acts as an
                  intermediary between Steinmetz and Guinea. According to source 1, he is said to
                  have detailed knowledge of Beny Steinmetz's activities and payments made by
                  him and by representatives of BSGR-"
          Waiter: [inaudible]
          FC:     Yes. So what do you want?
          MT:     I don't know.
          FC:     But what would you like? A salad?
          MT:     What kind of sandwiches do they have?




                                                  50
                                                                                                p. 122

                                                301
19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 6 -
                                     Part II Pg 39 of 67


                                                                             CONFIDENTIAL


          FC:     What kind of sandwiches? What would you like? Tell me what you'd like. Then
                  I'll find it for you.
          MT:     If there's chicken, something like that.
          FC:     Do you have chicken with uh -
          Waitress: Chicken sandwich?
          FC:     Chicken sandwich. Yeah. Make two of them please. What do you want with that?
          Waitress: It comes with lettuce and tomatoes.
          FC:     Yes.
          Waitress: Do you want to add cheese or mushrooms?
          FC:     Do you want cheese on it?
          MT:     Yes
          FC:     It comes with that - Yes, with cheese please.
          Waitress: Cheddar? Swiss?
          FC:     Cheddar.
          Waitress: Cheddar.
          FC:     Do you want to add coleslaw? Do you want fries, what do you want with it?
          MT:     Yes, fries.
          FC:     And the French fries please.
          Waitress: Ok.
          FC:     Ok? Both the same.
          Waitress: Do you want mayonnaise, honey mustard or barbecue sauce?
          FC:     Um ... Do you want sauce with it? Mayonnaise, mustard ... - Yes, mayonnaise.
                  One with mayonnaise. Only one with mayonnaise.
          Waitress: Barbecue?
          FC:     No. Ok? Thank you.
          Waitress: Thank you.
          FC:     Ok. So.
                  [He begins reading again] "In the spring of 2008, BSGR came to Conakry with
                  an uncovered check for $10 million which - which was refused. The source noted
                  that it was surprising for Steinmetz to come to Conakry with such a check and
                  given the means and that he assumed Steinmetz could find other means to make
                  payments to Conte 's wife.




                                              51
                                                                                         p. 123

                                              302
19-11845-shl   Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                  Part II Pg 40 of 67


                                                                                     CONFIDENTIAL


                 A classified U.S. diplomatic channel has subsequently stated that Rio Tinto had
                 lost control of one of the world's largest deposits of iron ore after a rival had
                 paid r.,. pP.cunir.r.ry r.r.dvantagP. nf $7 millinn tn nfjicials in Guinea. The check used
                 was refused for lack offunds. "
                 It's nonsense. This is in the official report, which was handed to the authorities,
                 to Conte and everyone.
                 [He continues to read] "A family member of one of Conte 's senior officials noted
                 that it was common knowledge that BSGR had paid Mamadie Toure $150,000 in
                 cash for the transfer of blocks 1 and 2 of Simandoufrom Rio Tinto to BSGR. An
                 official from the Guinean Ministry of Mines reported that Mamadie Toure had
                 played a role along with Lounceny Nabe, then the Minister of Mines, to facilitate
                 the transfer of the Simandou licenses from Rio Tinto to BSGR in November 2008,
                 before the death ofPresident Conte. "
                 All this, you know, it's incredible, but that's how it is ..
                 [He continues to read] "Frederic Ci/ins, a Franco-Israeli national, currently
                 residing in Valleuris in France, played the role of intermediary in the
                 transactions between Steinmetz and President Conte's wives. According to the
                 source - a source" - people I don't know who this is. Um ... "with the help of
                 Kassory Fofane, Cilins introduced Conte's wives to Steinmetz. Ci/ins acted as
                 Steinmetz's advisor and was certainly associated with the Israeli secret services.
                  The source reported that Ci/ins probably had detailed knowledge of Steinmetz's
                 activities, particularly about payments made in Guinea. Ci/ins has ties to the
                 Israeli Prime Minister Benyamin Netanyau and also appears to be linked with
                 the Israeli right-wing and to the Israeli Foreign Minister Avigdor Lieberman.
                 According to the source, Ci/ins proceeded to transfer funds on behalf of
                 Steinmetz and, now, has political scores to settle with him. When questioned,
                 Ci/ins provided many elements corroborating these allegations. Such elements
                 reveal that Ci/ins helped BSGR to initiate and sustain the company's
                 establishment in Guinea, pursued this goal by developing ties with the
                 presidential family, offered many gifts to Guinean government officials, to
                 members of the presidential family, allowed BSGR to obtain the first rights to
                 Simandou and in exchange to compensate the company for its activities. Lansana
                  Conte's wives. The first wife, Henriette Conte, received for her charitable
                 foundation pharmaceuticals and supplies from Frederic Ci/ins. In return she
                 offered support to Ci/ins in the transactions managed by Steinmetz. According to
                  the source, it was the fourth wife who then played a major role, Mamadie Toure
                  Conte, originally from the prefecture of Forecariah. Also according to the
                  source, she was the beneficiary of a $10 million check made by Steimnetz in
                  2008. According to other sources, she received a commission of $2. 5 million for
                  helping BSGR to acquire the Simandou rights. "
                 When I read you the paragraph about - what do you call him? - about, about
                 Samy. Y ou'II see after. You'll understand.
                 [He resumes reading] "Frederic Ci/ins admits that he entered into a consulting
                 contract in 2005 through which he committed to help BSGR obtain blocks 1 and
                 2 of the Simandou deposit. "




                                               52
                                                                                                   p. 124

                                              303
19-11845-shl   Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                  Part II Pg 41 of 67


                                                                                    CONFIDENTIAL


                 Well this is all bullshit. Blahblah. "According to Cilins' statements, the
                 agreement required him to act alone and to use his own resources and funds by
                 means of a payment transfer and a bonus if successful. Frederic Ci/ins
                 established a presence in Conakry and began to secure meetings with high
                 officials of the Republic of Guinea in order to develop a plan that would allow
                 him to achieve his goals. Among the people he met and that he would have
                 solicited" - blahblahblah -"Ibrahima Kassoury Fofana. Frederic Ci/ins states
                 that he offered small amounts of money and small gifts as part of these meetings.
                 He also states that Kassoury Fofana, who has regularly and openly received
                 visitors in the common rooms of Novotel, was known to be playing the role of
                 intermediary between businessmen and the family of the President of the
                 Republic."
                 I never said any of this. This is nonsense.
                  "Frederic Ci/ins concluded that the rights - that they could be obtained by
                 gaining access to the family of President Lansana Conte and ultimately to the
                 President himself As a first step, he decided to approach the First Lady
                 Henriette Conte" - they keep saying the same thing, medicine and other bullshit
                 like that. Um ... here they talk about the small car that had been given upon the
                 signing of the contract. "Ci/ins initiated the first contact with Henriette Conte
                 and mentioned doing so during an initial interview. However, he refused to
                 discuss the relationship - Frederic Ci/ins has also refused to discuss the
                 relationship maintained between BSGR and the fourth wife of President Conte,
                 Mamadie Toure. However, he did acknowledge that she was properly taken care
                 of This relationship was developed through Mamadie 's brother, Ibrahima Sary
                 Toure, either before Ci/ins' arrival in Conakry, or with his help in 2005. With the
                 consent of President Conte, Mamadie Toure became the main lobbyist for BSGR
                 in the government. "
                 Lobbyist means that it was you who helped BSGR within the government.
                 So, "Mamadie Toure promoted the interests of BSGR knowing that a substantial
                 commission would be paid to her when the licenses would be granted. It is also
                 likely that several payments were previously made to her. In early 2008, BSGR
                 wrote a check to Toure which varies between $10 and $7 million according to
                 sources. The check was refused due insufficient funds and several stories about
                 this have spread rapidly within the Conakry community. In the late 2008, with
                 her husband's health deteriorating, she insisted that BSGR put its promise to pay
                 a commission in writing. Nine draft agreements were prepared and exchanged. "
                 There are nine drafts. ''finally the agreement was signed by Asher Avidan on
                 behalf of BSGR, which undertook to pay a $2.5 million commission if license
                 rights were obtained. After the granting of these rights in December 2008,
                 shortly before the death of President Conte, Mamadie Toure received the
                 payment of her commission. Ibrahima Sary Toure, originally a journalist and
                 helicopter pilot".
                 You see, they're mixing everything up. They're saying he's a pilot - that he's a
                 journalist and helicopter pilot. They mixing up 1ST and Samy. You see, it's
                 nonsense. But the problem is that it's nonsense, but this is the official report. Um
                 ... This ... Well, there they start again - it's the same, the 7 million, the $7 million
                 check, the $2.5 million paid ... Still the same story. So ...




                                              53
                                                                                                 p. 125

                                              304
 19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                    Part II Pg 42 of 67


                                                                                   CONFIDENTIAL


                   Then wait, I have to find it. Here they talk about - here it is. So they continue the
                   same stories. Um ... [inaudible]. That's when you realize that everything started
                   there. Because when they questioned me, of course T told them that ;ill these
                   stories were false. Then:
                   "Evidence of the settlement regarding the commission of Mamadie Toure. The
                   evidence - the documentation about the commission consists of nine documents
                   with BSGR header, also including a series of drafts and a project made by Asher
                   Avidan, as well as a final sealed document in which a $2.5 million commission
                   was promised to lvlamadie Toure for services guaranteeing the rights of
                   Simandou. Samuel Mebiane" - so that's Samy - "allowed the Minister - the
                   Minister Fofana to see these documents." So it's Samy who brought it to
                   Minister Fofana.
           MT:     Yes, yes.
           FC:     "The Minister, after careful consideration, deemed them - the documents -
                   deemed them tu be genuine. rVhen usked ubuut the suurce uf these documents,
                   Mebiane said he had received them from Mamadie Toure in order to keep them
                   in a safe place. He stated that Toure" - so you Mamadie Toure - "insisted on the
                   importance of these documents because her husband was dying and she was
                   afraid of being taken advantage of by BSGR. This writing was the record of their
                   promise. He also stated that Mamadie Toure feared BSGR, that even her physical
                   integrity was threatened and thus had moved to the United States for safety
                   reasons. So supposedly you have moved to the United States because you were
                   afraid of BSGR. Um ... "Our preliminary investigations suggest that what
                   Mebiane told is correct. After moving to Florida, Mamadie Toure acquired
                   luxury real estate in an amount equal to that of the commission. Finally, some
                   people in the Ministry - Ministry of Mines confirmed that Mamadie Toure was
                   extremely active and had aggressively lobbied on BSGR, citing the president's
                   name in the process, in particular during these last months of 2008. Therefore
                   the settlement of the commission explains her care and involvement.
           MT:     [Sigh]
           FC:     [He continues to read] "In general, we have enough evidence to make a case of
                   apparent corruption. In particular, the evidence provided by Frederic Ci/ins
                   makes possible the pursuit of a very unusual case of corruption. The evidence
                   surrounding Mamadie Toure is also highly detrimental to BSGR because it
                   directly involves one of its highest managers. "
44:09              So the problem is that, in the first place like I told you, we must urgently,
                   urgently, urgently destroy everything, but it's super urgent. Super urgent. And
                   then anyway, you say - you have nothing to do with it, you have nothing to do
                   with it, you - what's his name - Samy, you can't say he didn't come to see you.
                   You say "of course, he came to see me but I never gave him anything
                   whatsoever. I've never given him anything because I have nothing. He came to
                   see me for - because the President wanted to meet me but I didn't want to have
                   anything to do with the new President". He came to see you, because he came to
                   ask you to go to the President, the President wanted to speak with you. There
                   have been several people who are sending you - who come to see you so that the
                   President can meet you, and you're afraid of him because you know he's a liar,
                   and someone who



                                               54
                                                                                                p. 126

                                              305
19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                   Part II Pg 43 of 67


                                                                                     CONFIDENTIAL


                  is working against you, against your family, against all these things. And you
                  have nothing to do with it. You have nothing to do with it. But it must be taken
                  care of quickly. It must be taken care of quickly to clear you of all this. Because,
                  besides, if you like, what happens is that as they are attacking now, you know,
                  there's going to be ... the war will start, when I told you it's going to start, now it's
                  going to start between everyone. Because that report is made to attack the group
                  and to say that the group was corrupted, so Simandou will be taken from them.
                  That's the thing. But I'm surprised at what you're telling me. It's amazing that
                  they came. If they call you, I understand. But they didn't call you and they came
                  to see you, this is what I don't understand. When you went there - but that's okay,
                  just be clear with what you're saying -
          MT:     But I'm afraid.
          FC:     You're afraid, but listen I won't leave you. We won't leave you. Nobody is going
                  to leave you. Okay? And what did you agrr;e on with them?
          MT:     I told them "I have no records, documents."
          FC:     And when they told you "do you know BSGR? Did you do that? Did you do
                  that? You can't say you don't know them. You say "yes it's a group, as there were
                  fifty groups there in Conakry. You say, "Look, you know I'm a single woman,
                  I'm young. I take care of my own business, my family, I've never dealt with
                  anything whatsoever. I never had a role or anything. I went very rarely to the
                  Palace when um, that's it - then another question arises. There are some who say
                  "she was married," you have people saying "she wasn't married." Has there ever
                  been a formal wedding ceremony with uh - with Conte? What happened exactly?
                  Because that is very important. If you're officially married, you get into a
                  category that is very, shall we say, dangerous, exposed because as a husband - as
                  a married woman, wife, you get in the family. As a "friend", a friend of the
                  family, because he had known your dad and your whole family for a long time.
                  It's different, than as a wife. Do you see what I mean? So there's a big whole
                  story behind it. You don't know this, but everyone is struggling to say, "she was
                  the wife" or "she was a friend of the family". It's two things that are completely
                  different. So according to - I don't know - if you want...
          MT:     You know our law. You marry four women, and it's not even required to be
                  official - according to our Jaws.
          FC:     I don't know. I don't know. If you want, there are two things. There's a civil side,
                  there's a religious side, then, is there - if you want, even the lawyers are working
                  on it. Because all that, the whole case there is dealt with by the lawyers in Paris,
                  by the lawyers in England who are fighting to attack, to counter this story of
                  Alpha's. You see?
          MT:     [inaudible] currently, there's a new law there, if you're with a President for five
                  years, if the President admits that he's been with you for five years, you become
                  one of his heirs.
          FC:     Really?




                                                55
                                                                                                   p. 127

                                               306
 19-11845-shl    Doc 24-8         Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                       Part II Pg 44 of 67


                                                                                     CONFIDENTIAL


           MT:     Do you know that?
           FC:     No, I don't.
           MT:     Yes.
           FC:     Well, listen. I don't know about that. I don't want to tell you - if you want it's
                   something that everyone is now talking about. By saying it's a wife, it's not a
                   wife, how should she be considered? Because there's law, there's custom, there
                   are various things. Then there's the side, uh, I mean the official side. There's the
                   religious side, or the custom, which are still other things. I don't know what to
                   say.
           MT:     You know, [inaudible]. Our country has certain customs.
           FC:     I know, I know, but you must know one thing. It's that, being seen as a wife, you
                   have an additional risk. Namely, as a wife, this is what I had explained you the
                   other time when we met Ahmed. As a wife, you have an additional responsibility
                   of especially not meddling in the affairs. Not having to meddle in anything. Of
                   course even less to receive any help, any commission, anything like that. It is
                   even more risky and dangerous as a wife, than not being married. Do you see
                   what I mean? Because if you are not married, you have the right to do business,
                   things like that. As a wife it becomes more complicated, because if you do
                   business, you have to prove that you haven't taken advantage of your - your
                   relationship as a wife. Do you see what I mean? So I think that -
50:26      MT:     I have to - what do I have to say about that?
           FC:     What-
           MT:     What do I have to say about that? I have to say -
           FC:     I don't know. I can't tell you that you must say that you're not the wife. I can't tell
                   you to say that. It's for you to think, do you think you should say you're the wife,
                   or do you think you should say that you're not the wife. You can say you were -
                   everyone bothered you with it by saying you were a wife or you weren't. But you
                   were just a friend of the - the President's family and your family were longtime
                   friends and that's it.
           MT:     But I can't say that because -
           FC:     Then don't say it - [inaudible]
           MT:     [inaudible] knows I'm the boss's wife so she could give me to the first lady so -
           FC:     Look, I understand so don't lie, I'm not asking you to lie. I'm just telling you that
                   you should think about it. Now for the rest, you have to say "look, I've always
                   been - I bought merchandise, I had it brought here, I distributed it with the
                   [inaudible], that was my business" - you see.
           Waitress [inaudible]




                                                56
                                                                                                  p. 128

                                               307
 19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                    Part II Pg 45 of 67


                                                                                     CONFIDENTIAL


           FC:     Thank you. You just say, "look, look, it was my business, I was doing my job.
                   Then, there were plenty of people who were jealous of me, who believed I was
                   doing a lot of things, who annoyed me with BSGR, they annoyed me with all
                   these things but I have nothing to do with it. But I have nothing to do with all
                   that.
           MT:     Mmmmmm.
           FC:     I've never received a penny, any money at all. I know BSGR as I know all the
                   groups that are in Guinea because Guinea is my country. But I have nothing to do
                   with it. And Samuel Mebiane ... " And you can say "Look, I have a lot of people
                   who came to see me in relation to this case - about all these stories that are in
                   Guinea - Samuel Mebiane came asking me to go see the President and I refused.
                   And I refused." It was a big mistake to go see this misfortunate Samy. That's
                   unbelievable. Who knew this Samy?
           MT:     If I say - I'm going to say something - I lied. I saw Samy like that, I didn't even
                   know him.
           FC:     You didn't even know him?
           MT:     Yes, he said he was a friend of - what's his name? - of Sampil.
           FC:     Wow.
           MT:     But he - he doesn't get along with Sampil. He told me something like that.
53:50      FC:     How can you not call me when you've got that? How can you not call me?
                   Besides, these are people that you don't even know. But this is amazing. Look, in
                   any case, it must be done urgently. That's for sure. Do you have it at home?
           MT:     Not at home. I hid it. You know where the records, the important stuff is kept.
           FC:     Where do you mean? Where are you going?
           MT:     For example, there are some places here where you can keep papers. And when
                   you need them you go get them. You're the only one who has the key.
           FC:     Look, you absolutely, absolutely must do that. Even this afternoon, when you go
                   back. Make sure nobody sees you and nobody knows that you're going there. Isn't
                   there anyone else you can send in your place to destroy them?
           MT:     No [inaudible].
           FC:     Good ... This is why it's important that when - in the formal proceedings to be
                   held, of BSGR - because there will be some - if you already appear as someone -
                   as I told you last time. As I have done myself, because you've seen now my name
                   is everywhere in it, everywhere. As often as yours. There's my name every time -
                   and it's even worse because I have Henriette and you. The only advantage is that
                   by giving our statement at the same time as - I mean - the formal proceedings and
                   saying that we have nothing to do with it, it appears officially. That is, your
                   statement will officially appear in the thing.




                                              57
                                                                                                p. 129

                                              308
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                      Part II Pg 46 of 67


                                                                                 CONFIDENTIAL


           Waitress: Everything good here?
           FC:    Yes, thank you. This is why it is important to give this statement by saying I have
                  nothing to do with il. You see? I didn't gel a 10 million NSF d1el:k, I Lliuu'L gel
                  the 2.5 million, I have nothing to do with it. [Silence]
                  Did the people seem aware of the file, when they came to see you?
           MT:    No idea.
           FC:    No?
           MT:    I was there. I was just afraid.
           FC:    Please don't mention anything on the phone. Especially don't mention anything
                  on the phone. Nothing, nothing, nothing. And when you talk about things on the
                  phone, be distant. They listen to everything. Care must be taken.
           MT:     [inaudible]
           FC:     They can listen to everything, they can listen with your phone, they can listen to
                   everything.
           MT:     Really?
           FC:     Well of course they can with your phone - a phone can be tapped, huh. What do
                   you think?
                   [inaudible] Be distant. You see. Not just now. Care must be taken aii the time.
           MT:     Ok.
           FC:     Don't mention anything.
58:50             Were there many documents left?
           MT:     No.
           FC:     We must find a place to get rid of - destroy them, destroy them completely, bum
                   them. Well, you can't do that at home. You can do that I don't know where, but I
                   don't know how you can do that. Is it far from here?
           MT:     I can do that in my room. In the bathroom.
           FC:     Is it far from here? where you have them? Is it far? Do you want us to go
                   together?
           MT:     No, I don't have the key with me.
           FC:     because if you want...
           MT:     but don't worry, I'll do it
                   [inaudible]




                                                 58
                                                                                               p.130

                                                 309
      19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                         Part II Pg 47 of 67


                                                                                        CONFIDENTIAL


                FC:     Huh?
                MT:     It's ok.
     1:00:51    FC:     Because in fact - we should speed things up.
                        Do you see what I mean? We must do that quickly now. Before, we took our
                        time, we took our time, but -
                        [silence]
                FC:     And for your visa, what did they tell you?
                MT:     [inaudible] I left for home.
                        [Silence]
                MT:     [inaudible] the testimony.
                FC:     I have it here. [inaudible]. We'll talk about all that.
-,                      [Silence]
                        what a bastard this Samy, what a bastard
                MT:     I never liked the [inaudible].
                FC:     Did Ahmed and - did Ahmed and Cisse tell you a bit about how it happened
                        when we met in Miami? Did they tell you?
                MT:     Yes, yes.
                FC:     It was [inaudible].
                MT:     Yes. I remember it was -
                FC:     ... not allowed to do [inaudible]. It was harsh when we were there
     1:04:28    FC:     Did you understand what he did now with the documents? He went to see
                        Fofana, he went to see Conte - Conde. He went to see Alpha Conde.
                        And all the problems are a result of that. All the problems are a result of that. All
                        the problems are a result of that. All the problems they're trying to - because they
                        say if they get it back, eh [inaudible], but don't waste any time. You're in a big,
                        big, big mess. Here in the United States it's already over. In the United States it's
                        already over for you. They'll understand what you have and they'll throw you out.
                        They will even prosecute you. This is serious. That's why if you had - if we had
                        met to talk about it. The risk is very, very serious for you and for everyone. The
                        group, the story of permits and those things. But you personally have a problem.
                        Because these documents, if they authenticate these documents - because there
                        are plenty of copies floating around - if there are original documents that prove it,
                        but you're the first [inaudible]. Because it's forbidden to do that. Do you
                        understand? That's why I told you if - you - unfortunately it's done, it's done, but
                        it's a big mistake.




                                                       59
                                                                                                     p.131

                                                       310
 19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                    Part II Pg 48 of 67


                                                                                      CONFIDENTIAL


                   Look, alright. What I had told you. I brought here a testimony, you'll read it,
                   you'll look at it. I'll read it to you. Simply, it just says that you have nothing to do
                   with it, you have nothing to do with it. There's a paragraph, I don't know, the
                   lawyers have - if you want, as 1ST worked in the group and as they say that 1ST,
                   being your brother, close to you, family here and there, he helped the group there,
                   they put a paragraph above by saying that first of all 1ST isn't your brother, he's
                   your half-brother. And secondly, you were in conflict. You were not very close,
                   but rather rivals, [inaudible] Unfortunately, unfortunately - because I like it when
                   yon were friencls - hut 11nfort11m1tely this is the tmth. So you're kinrl ofriv<1ls. Sn,
                   this was included too. Simply, the lawyers think it's good that it shows that you're
                   not that good of friends, okay? And since you're not friends, there's no reason to -
                   even if you wanted to help, as you weren't that good of friends with um, you have
                   no reason to help BSGR. Do you see what I mean? So that's one thing. Tell me
                   when you're ready. If there's anyone who can recover, I don't know if it's Cisse,
                   who can recover 200 in Freetown, whenever you like. However, what - I've been
                   asked to see when the documents are destroyed. That's why I asked if you wanted
                   to go together. To see, to be 100% sure that everything is destroyed and there's
                   nothing floating around. So if you want us to do it today, we can do it today.
           MT:     But I don't have the key with me, that's the thing.
           FC:     No, but if you want, you can take a taxi. I'll wait. You go - we meet. You give me
                   a meeting plan. You go find your key. I'm waiting and we're going together. I
                   have a flight at 9 pm, so you k.11ov,r I have time. I have a flight at 9 pm. That and
                   lhen as I Loki you, lime lo gd ready, lime lo gel ready ...
           MT:     I can do it, even if you're not there. I can do it.
           FC:     I know. But I was asked to see if it was done. Do you understand?
           MT:     Frederic, I can do iL. If I decided lo come, I left all my time.
           FC:     I know. I know. Mamadie, you know - you know, you and me we understand
                   each other by looking in your eyes, I know very well. But I was asked to do it
                   and you know I can't lie. If I'm asked: what did you see, Frederic, if I saw I say
                   yes. If I didn't see I can't say yes. I can't lie. As I don't lie to you, I don't lie to
                   anyone. You know that. You know that. So that's why I'm a little - I never
                   thought we would be doing this alone today. That's why I even told you, if you
                   want, if it's not finished today I'll come back Sunday. I'll be back Saturday.
                   Because I never thought that - but right now there is - I promise you, given what
                   you've told me - it's urgent, it's really urgent.
           MT:     I'm telling you that I'll do it. [inaudible]
           FC:     I agree with you.
           MT:     [inaudible] I'm really sick of it.
1:09:22    FC:     I'll tell you something. By doing so, by putting the group in the proceedings to be
                   held to fight these people, you'll be on their side. So you'll also be defended by
                   lawyers who will say she has nothing to do with it. Look, proof aside, we went to
                   ask her for a testimony




                                                 60
                                                                                                   p.132

                                                311
 19-11845-shl    Doc 24-8     Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                   Part II Pg 49 of 67


                                                                                    CONFIDENTIAL


                   saying she had nothing to do with us. She signed it. She has nothing to do with
                   all that. All of Samuel's bullshit and all that it's nonsense. You see? Ow ow ow.
                   It's unfortunate that for a time, you did things - we talked all the time but you
                   never told me all this stuff. I was a bit left outside. You left me out but that's it.
                   But it's a shame because I would have never let you do all this. Never never
                   never.
           MT:     Yeah.
           FC:     I would have never let you do all this. Well, it's useless to look back huh. Now
                   it's done, it's done. This is why poor Ahmed, you know, he told me: "Frederic
                   you know" - when you weren't giving any news he told me: "Frederic, you
                   know, I hope it's all right, I hope" - have you spoken to Ahmed ever since?
           MT:     No.
           FC:     He worries a lot for you.
           MT:     Yeah.
           FC:     He worries a lot for you.
1:11:04    MT:     But the rest of the money now, how is it going to happen? How much?
           FC:     I told you that there would be a million, there will be a million. You get two
                   hundred now, and 800 as soon at the other is gone - as soon as the other. As soon
                   as the other no longer exists, and everyone says he has a very serious cancer. It's
                   the pancreas, I think. That he has pancreatic cancer and just a few more months
                   to live, I don't know. I don't wish anyone's death, because I don't like wishing
                   someone's death. But in any case, if he dies or ifhe goes until the end of his term.
                   He has two more years in office. When he's gone, you get the rest.
           MT:     But I don't know how much.
           FC:     800. Well I told you, in all, there was one million. That's one thing. When the
                   case is closed, you should get it and you will get it. Do you see what I mean? It's
                   two different things. What you should get, the 5 that you should get when the
                   case is closed, if they don't throw us out.
           Waitress: Are you finished?
           FC:     Yes, thank you.
           Waitress: Are you interested in dessert?
           FC:     Do you want anything sweet? You want coffee, tea, do you want -
           MT:     No, I don't.
           FC:     No?
           Waitress: Do you want the check?




                                               61
                                                                                                 p.133

                                               312
 19-11845-shl    Doc 24-8       Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                     Part II Pg 50 of 67


                                                                                     CONFIDENTIAL


           FC:     The check. Yeah, yeah we want the check and um ...
           MT:     Thank you.
           FC:     And um ... What was I saying? Yes - what you should get when - if the group is
                   not thrown out and it - its project is confirmed, the 5 that you should get, you'll
                   get it for sure, no problem. Moreover, some people's story, what we are
                   discussing now, that is, instead of being one when you [inaudible], it's going to
                   be 200 now and 800 when the other leaves. 200 now it's because I've tried. You
                   told me try to get an amount right away, because I need for [inaudible] there. So
                   that's why you have 200 -
           MT:     But then you told me 300.
           FC:     I - listen, I thought of getting 300, I got 200. I'll keep trying. 200's for sure, it's
                   accepted. I'll still see if I can get 200-250 maybe, I'll get the most. But I got 200.
                   You see? I'll try, I promise you I'll try.
           MT:     But beside the 5, there will be nothing.
           FC:     There will be the 5 and there will be 800. That will make 6 with what you have.
                   That's one thing, it's already accepted. Depending - listen carefully to what I tell
                   you - because I've always told you that, because I know it's like that. Depending
                   on how it ends. If it's good for him, if we don't cut too right, left, I don't know,
                   there will be more. I don't know how much. There will be 3, 4, 5 more, I don't
                   know. But there will be more. And that's the communication I was given directly
                   by number 1, I don't even want to mention his name. It's like that. Okay? And
                   that's for sure.
1:14:03    MT:     Number one? Michael?
           FC:     No, no .. Beny [whispering].
           MT:     Ok.
           FC:     Ok? Everjthing I tell you is directly from Beny. The other day when I tell you,
                   I'm - I'm waiting there during the meeting, I went on a journey, I traveled to see
                   him directly, talk face to face, and have - everything I tell you comes from him.
                   Nobody else. All right?
           MT:     I didn't know.
           FC:     Nobody else. Nobody else. I purposely went to see him, to see him and discuss
                   all this thoroughly. I always told him, I always told him. Just last week, I told
                   him, I told Beny, I always repeated that she was - that she'll never betray you,
                   she'll never betray you, she'll never give the documents to anyone. He told me
                   "look", he said "look, that's fine, but I want you to go see. I want you to destroy
                   these documents." He told me, you see, "do what you want but I want you to tell
                   me "I saw Mamadie and the documents, it's finished, there are no more
                   documents." And with that, I tell you, I repeat, to make it clear in your mind,
                   you'll have the scheduled 5 in any case. You will have them, if they're not kicked
                   off. If they're still in the project. What you will have, whatever happens, is the
                   one million, that is 200 plus 800, you'll have that - see I've got a piece of paper
                   just like that for [he writes on a




                                               62
                                                                                                  p.134

                                               313
19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                     Part II Pg 51 of 67


                                                                                      CONFIDENTIAL


                  paper], good, ok? we'll put it like this: 1, 5 and I don't know how much. 1, 800,
                  200. So this [inaudible] and that, you'll have them anyway, no matter what. Even
                  if they're kicked off, you'll have them when the old man goes. That's right away,
                  when the old man goes. Those, that's if it's positive.
          MT:     The 5?
          FC:     The 5. Ok. This, it is if it's ok. If it's ok, depending on how it is, if too much isn't
                  cut from him. Because you've seen all that they wanted to ask him, if too much
                  isn't cut from him. It will be here. I think it will be there. It's almost certain. I
                  don't know how much. 2, 3, 5, I don't know. But it will be there nevertheless. So,
                  in addition, if you want, imagine, perhaps, imagine it's 5, eh I don't know, it
                  makes a total of 11. Do you understand? That's the thing as it is. Ok? On the
                  contrary, I assure you that, last week, it was vital, he said, "look, go, see, I want
                  you to tell me, Frederic, I want you to tell me you destroyed those papers. I want
                  you to tell me." I can't ... You see?
                  [inaudible]
          Waitress: No change?
          FC:     No change, thank you.
          Waitress: Do you need the receipt?
          FC:     No thank you. That's okay.
          Waitress: Thank you. Have a good day.
          FC:     Thank you. You too. Bye.
          MT:     [inaudible]
          FC:     Pardon me?
          MT:     I said you have to leave a little something.
          FC:     I gave, I gave. It was 30, I gave, I gave 35.
          MT:     Okay.
          FC:     Normally you have to give 10-20%, it's more than 35. The lady gets a tip. You
                  know the people here work very hard. Not like in Europe, right? They work hard.
                  You know, I have great respect for these people, because, poor people, you know
                  it's not easy here.
                  Well, what do we do Mamadie?
          MT:     I have to sign the documents.
          FC:     Yes but what do you want us to do for those documents over there?
          MT:     I told you that I'll sign and I'll go - after - if I rest [inaudible] inside the house, in
                  the bathroom.




                                                63
                                                                                                    p.135

                                               314
 19-11845-shl    Doc 24-8       Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                     Part II Pg 52 of 67


                                                                                         CONFIDENTIAL


1:18:52    FC:     How can we arrange it for me to be there when you're going to destroy them? I
                   have to tell him that I saw it. That's what I'm trying to explain to you. I have to
                   tell him T saw when she ciestroyed them. Tt's annoying to tell you this but I'm
                   compelled by him - it's not that I, it's not that I, it's not that I - it's in your interest
                   to do so. I know it, I know that it's in your interest to do so. But I have to tell him
                   I saw that it was done, that's what I -
           MT:     But it's really - I'm sick of all this.
1:19:18    FC:     You know, I know you're sick of all this, but you can't even imagine how sick of
                   this I am. Did you see my name there? My name is everywhere. Everywhere,
                   everywhere, everywhere. That's it. That thing is 28 pages. 28 pages. That I can
                   tell you is - nobody knows that we have it, right? Nobody knows we have it,
                   because we had to pay for it.
                   Look, look how it is. Report concerning hmmhmm ... It's ... This ... The real
                   problem - everything started from here. The story of Samuel Mebiame.
                   Everything started from here.
           MT:     Yeah.
           FC:     Oh dear. So listen, what do you want me to do?
           MT:     We will sign.
           FC:     Yes, yes. I agree with you to sign, but - huh?
           MT:     I say [Inaudible].
           FC:     Yes, I know. Um ... That's what I showed you, this is the official thing, you
                   know? When they officially sent it to the Presidency. I read it to you when we
                   were in Freetown, remember?
           MT:     Mmmmmm.
1:21:00    FC:     Here, you see, that's a testimony that I've made and the lawyer asked me to make
                   some changes. You see, there are - there are three pages.
           MT:     Mmmmmm.
           FC:     You see: "I have never asked Ms. Toure to intervene on behalf of BSGR to
                   anyone, and especially to the President ... " right, you see? Oh dear.
1:21:42    FC:     Ok, I'll read it to you.
                   [Silence]
                   [He reads a testimony] "My name is Mamadie Toure. I am of Guinean
                   nationality. I lived most ofmy life in Guinea and today I live in the United States.
                   The representatives of the company BSGR came to see me and told me that the
                   Republic of Guinea accused them offacts in which I have been implicated. They
                   explained to me the facts and asked me if I would agree to say my opinion about
                   the matter. I agreed because - because - because what they referred to is wrong
                   and I want to testify today as follows. My family situation. I'm the half-sister of
                   Ibrahim Toure and not his sister. We have never




                                                  64
                                                                                                       p. 136

                                                  315
 19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                    Part II Pg 53 of 67


                                                                                     CONFIDENTIAL


                   been very close, but rather rivals. My relationship with the company BSGR. It
                   has been claimed that I had signed agreements with BSGR and BSGR was to pay
                   me commissions in return for my services in their favor. This is false. I have
                   never signed any agreement with BSGR either directly or through anyone
                   whatsoever. It has been claimed that I lobbied official leaders of Guinea, for
                   BSGR, so that BSGR could obtain mining rights in Guinea. This is false. I've
                   never lobbied Guinean officials for BSGR. I have never given instructions or
                   asked anyone to make decisions for BSGR. I have never been involved in the
                   mining business in the country. It seems to be claimed that BSGR paid me money.
                   This is false. I have never received money from BSGR, either directly or
                   indirectly. There is talk about a $7 million check that they have allegedly given
                   me, this never happened. It has been claimed that they gave me money in cash,
                   amounts of $2.5 million, this is false. They never paid me this money, or any
                   other money. Neither to me directly or to someone else on my behalf In addition,
                   they have not promised to transfer anything whatsoever, to me, or to anyone else,
                   on my behalf Finally, I would like to say that it's ridiculous that I have allegedly
                   moved to the United States because I'm qfraid that BSGR would attack me. This
                   idea has never crossed my mind. I am very shocked about the facts I was exposed
                   to by BSGR using my name, and I have nothing to do with this company, nor with
                   the facts they are accused of" That's it. Ok?
           MT:     Mmmmmm.
           FC:     [Inaudible] You must write Jacksonville, the date and sign. So that's it - I have a
                   copy if you want.
                   In fact all this says is that - which is included in the report they had - so by saying
                   that all these things in the report are false. You didn't receive any money, you
                   didn't receive any paid or unpaid check, or anything else.
                   [Silence]
           MT:     But if I remember correctly, you said that -
           FC:     Pardon me?
1:28:49    MT:     If I remember correctly you told me that as long as Beny is there, he will
                   continue to give me a little more money -
           FC:     When? Give you when?
           MT:     You said - if he stays - as long as he stays, if he stays in Guinea he will give me a
                   little money. If he stays, for as long as he stays.
           FC:     If he stays, you'll get what was planned. That's what I mean.
           MT:     Ok.
           FC:     Here you must write [inaudible] "at Jacksonville" and it is ... the 11th.
           MT:     How do you spell Jackson-
           FC:     Jacksonville, it's like that.




                                                   65
                                                                                                  p.137

                                                   316
 19-11845-shl       Doc 24-8       Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                        Part II Pg 54 of 67


                                                                                    CONFIDENTIAL


                     [Silence]
                     [Inaudible]
1:30:21      FC :     Let me check my messages. Wait, just a second. I answer because I have children
                      who are looking for stuff.
                      [Silence]
             FC:      What was I saying? So that - shall we go make a copy there if you want one? I'll
                      send it to you by email or there's a small office across, we can go make a copy if
                      you want.
             MT:      Where's that?
             FC:      Across over there, I think there's a small office where you can make copies.
             MT:      Should I wait for you?
             FC:      Yes well let's go together. Let's go together.
             MT:      Where?
             FC:      There, over there. Um, in front. Where we met. Right next to it there's a small
                      office, where we can make some copies. In the airport.
             MT:      Ok.
             FC:      Tell me, what do we do now? Because - to destroy that stuff. I'm bothering you
                      with that, hut -
             MT:      I told you, I'll do it.
             FC:      Yes but -
             MT:      What Tsay is more important than -
             FC :     I agree with you.
             MT:      It's more important than ...
                      [Silence]
1:32:30 am   MT:      I wanted to call Michael. You have the number -
             FC:      Call him?
             MT:      Yes to say hello. He left me -
             FC:      Yes, I know. I told him. I told him. But do you know when it was? He left you a
                      message when you went missing. He tried to reach you just for that.
             MT:      Yeah.
             FC:      Shall I call him now?




                                                     66
                                                                                                 p.138

                                                     317
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                      Part II Pg 55 of 67


                                                                                   CONFIDENTIAL


           MT:     Yeah.
                   [inaudible]
           FC:     I'll put you through.
           [The recording of this call also appears in the reference of the telephone recording of
           November 4, 2013, registered under case "4.11.2013 Call 11" and under the file: "305-
           744-6629 T-Mobile 2013-04-11 14-03-26 00092-1.wav"]
                   Hello? How are you? I'm fine. [pause] Yes I arrived. Everything is fine. I'll give
                   the phone to Mamadie to say hello [inaudible].
                   [FC passes the phone to Mamadie]
           MT:     Hello, Michael. [pause] Okay and you? [pause] Yes yes. You called me the other
                   day, I wanted to call you back you but you didn't leave the number. Yeah. So uh.
                   Yes. [pause] Yes, she's fine. [pause] Yes. [pause] Yes. [pause] I will come,
                   [pause] Yes, yes. [pause] Yes.
                   But I don't have his number, what will I do if I want to call him?
           FC:     Whose number?
           MT:     Michael's.
           FC:     I'll give it to you.
           MT:     Ok. [On the phone] I'll come, I'll come, I'll call, Ok. Ok. Yeah. Bye, Thanks.
           FC:     [He takes the phone] Hello? Okay, listen. Yes, yes it's okay. [pause] Yeah, yeah
                   alright. Let's call each other back later. My flight is at 9 pm.
           MT:     He wants me to go there.
           FC:     Where?
           MT:     I told him I'm going to [inaudible].
           FC:     Go where?
           MT:     To Miami.
           FC:     You know, we leave at the same time.
           MT:     Yes, yes.
           FC:     Tuesday.
           MT:     Yes
1:35:25    FC:     We will leave Tuesday. It bothers me, Mamadie, this story of seeing that stuff
                   destroyed because I've been asked that so clearly that I can't - I'm not going to be
                   able to lie.




                                               67
                                                                                               p.139

                                               318
19-11845-shl    Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                   Part II Pg 56 of 67


                                                                                    CONFIDENTIAL


          MT:    Who?
          FC:    You know who. There's only one person I speak to. The the the the .... the big
                 boss. So if he says, "I want you to watch when it's destroyed," I can't lie to him. I
                 can't lie to anybody.
          MT:    So what can I do? Because I tell you I will do it. I've already signed this -
          FC:    This is - sony - this is not about signing. This is - the deal was that, the deal was
                 to destroy it when we come back, but we must - we're here to make the copies.
                 [Inaudible then silence]
          FC:    Thank you. Do you have a place to put - to put this?
          MT:    Mmm.
          FC:    Let's fold it. Fold it like this?
          MT:    Yes
                 [Silence]
          FC:    Now we take a taxi, I'll wait for you, you'll take your key, we go there, we
                 destroy them and that way everything' s fine.
          MT:    You can't leave with me, Frederic
          FC:    Oh dear, as you like, well I don't know. I can't tell him it's done, if it's not done.
                 That's what I - if I haven't seen, I can't tell him. I can't -
          MT:    I told you, I'll do it.
          FC:    I know you'll do it, because it is in your interest to do so, but do you understand
                 what I mean? I can't tell him yes if - I can't tell him that I was there if I wasn't
                 there. l can't lie to him. l can't lie to him.
          MT:    Then, in this case I have to go home, and I'll call you.
          FC:    Ok. You go there. You do it and you give me - you tell me the address where you
                 want us to meet and uh .. You send me a message on the phone and I will take a
                 taxi and meet you wherever you want.
          MT:    Ok.
          FC:    All right?
          MT:    Yes
          FC:    Ok. That's settled. So I will wait for your call then? I'll wait here.
          MT:    Ok.




                                                68
                                                                                                 p. 140

                                               319
 19-11845-shl      Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11              Exhibit 6 -
                                        Part II Pg 57 of 67


                                                                                   CONFIDENTIAL


           FC:       Ok?
           MT:       Thanks.
1:38:57    FC:       See you later. It will work. Don't worry. Look, I've never let you down. When
                     you needed me, I've always been there and I'll always be there. So even in this
                     mess, we will always walk together, because you've seen in the documents, both
                     of us are in the same mess.
           MT:       But I don't want you to say you'll give me 5, then 5, something, okay, that is not
                     respected.
           FC:       Do you think that- in what you have had so far, hasn't it been respected? In what
                     you-
           MT:       It always takes time, sometimes everything changes.
           FC:       Yes - it's not that it is taking time, but look have you seen how long the case is
                     taking? The case is also taking time. If it wasn't for Sammy's story, everything
                     would have already been finished.
           MT:       Ok.
           FC:       Do you understand? That's what you have to understand.
           MT:       Ok.
           FC:       Ok?
           MT:       Yes
           FC:       I'll wait for your call, I'm here.
           MT:       Ok.
           FC:       See you later.
1:39:44    [MT hangs up on FC]
1:43:05    MT:       I need to go here. At this address.
           Taxi:     [inaudible]
           MT:       Yeah.
           Taxi:     [inaudible]
           MT:       Thank you.
           [Car door closing]
           Taxi:     [inaudible]
           MT:       What?
           Taxi:     [inaudible]




                                                   69
                                                                                                p. 141

                                                   320
 19-11845-shl           Doc 24-8     Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                          Part II Pg 58 of 67


                                                                                         CONFIDENTIAL


                 [Ambient noise]
1:51:40
           FBI agent:     This is Special Agent Vanessa Steli. I am now ending the consensually recorded
                          conversation.

01:51:54                  END OF RECORDING



                    RECORDING OF A TELEPHONE CALL OF APRIL 11, 2013

Transcript of a recording of a phone call between Frederic Cilins ("FC") and an unidentified person
("HN").


REFERENCES:

          Case: 4.11.2013 Call 12

          File: 305-755-6629 T-Mobile 2013-04-1114-10-27 00093-1.Wav




0:00:00         START OF RECORDING
                 HN:      Hello?
                 FC:      Yes
                 PN:      Yes?
                 FC:      Listen, she left, I'll see her again in a short time. So the document is done, it's
                          signed.
                 PN:      Really?
                 FC:      Yes, it's done, yes. Uh,, without the husband's story, because anyway she'll never
                          write that, that's for sure. Wait. And uh, on the contrary, when she went there to
                          renew her documents to stay here
                 PN:      huh, huh
                 FC :     They kept her waiting, they kept her waiting, and there are ... there were two uh
                          specialized service agents, who were, who began to question her, saying they
                          were doing ... working on a case of, of, of bribery in uh her country, concerning a
                          specific case, and this is the specific case. And they began to ask her a lot of
                          questions, and there, with one person - the crazy thing is, she went like that
                          without an appointment, and they kept her waiting for a very long time, and that's
                          it.
                 PN:      Ok, so what did she say?
                 FC:      Well, she said the only thing she could say, that she had nothing to do with it and
                          that this was nonsense.



                                                     70
                                                                                                      p. 142

                                                     321
19-11845-shl   Doc 24-8   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part II Pg 59 of 67


                                                                CONFIDENTIAL




                                      71
                                                                           p. 143
                                      322
 19-11845-shl    Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                      Part II Pg 60 of 67


                                                                                   CONFIDENTIAL


           PN:     Oh. And how did it end?
           FC:     For the moment, like that. For the moment, like that.
           PN:     And did she get...
           FC:     No, no, no. No, no, no. She's gone and I'm not telling you about her state.
           PN:     I imagine. I imagine.
           FC:     Ok, listen, let's not talk much on the phone, because I don't know where we are
                   in all this. So uh, that's it.
           PN:     Ok, alright. That's what should be done. Okay.
           FC:     In any case, I think if you have to make some comments over there, I think you
                   should set your phone aside.
           PN:     Yes, yes. Don't worry. Okay.
           FC:     I'll keep you posted later, because, well. Ok, see you later.
           PN:     See you later, bye.
           FC:     Ciao, ciao.
0:02:54    END OF RECORDING




                                               72
                                                                                                 p. 144

                                              323
  19-11845-shl       Doc 24-8          Filed 06/21/19 Entered 06/21/19 15:57:11               Exhibit 6 -
                                            Part II Pg 61 of 67


                                                                                         CONFIDENTIAL



                          RECORDING OF A MEETING ON APRfL 11, 2013

Retranscription of a recording of a meeting between Mamadie Toure ("MT") and Frederic Cilins ("FC").


REFERENCES:

          File: 4.11.2013 CW meeting with Cilins 7.45-9PM
          Case file: 0372_002.WAV


OhOOmOs                 START OF RECORDING

                        "This is special agent Vanessa Stely. This is April 11 1\ 2013. We're about to make a
                                                                             1
      FBI Agent:
                        consensually monitored conversation with Frederic Cilins."

                        [Sound of footsteps]

            MT:         [On telephone] "Yes, yes, yes."

                        [Sounds of car, music]

Oh20m07s

Unidentified man:       [Inaudible]

                        [Music, sounds of car]

Oh24m24s

            MT:         Go.

Unidentified man:       Huh?

            MT:         Go. Hello? [on the telephone] Huh? I'm on my way uh to the ... Who is it? Ok, I'm on
                        my way. The taxi driver has made a mistake, but he's turned around. So I'm on my
                        way, yes. In how many minutes?

Unidentified man:       15 minutes.

            MT:         [On the telephone] In 15 minutes, yes. Yes.

                        [Music, sounds of a car]

Oh36m00s

Unidentified man:       [Inaudible]

            MT:         Go quickly please.

Unidentified man:       [Inaudible].




                                                    73
                                                                                                     p.145

                                                    324
  19-11845-shl       Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                          Part II Pg 62 of 67


                                                                                           CONFIDENTIAL


             MT:      We were there, you took us to ... I, I said "Airport", if you didn't understand, you should
                      have asked me.

Unidentified man:     [Inaudible]

             MT:      We need to be quick. No-one is here. [On the telephone] Right, I'm here. Ok.

                      [Sound of footsteps]

Oh39m23s    MT:       [On telephone] I left the, the document under the thing. Can you bring me it? Where are
                      you? Are you still parked? Ok, come down, I'm on my way. Come down, give me it.

                      [Sound of footsteps]

Oh41m59s    FC:       Hey, have you been running?

             MT:      I'm tired, yes.

             FC:      You're tired? Do you want something to drink?

             MT:      Yes.

             FC:      Well, that place over there is open. What do you want?

             MT:      Water.

             FC:      Water?

             MT:      Yes.

             FC:      Ok, if you want you can stay sitting there, I'll get you some water. Back in a minute. You
                      want water, not fruit juice?

             l\1T:    No, water. That's fine. I'm tired. Than.le you.

                       [Background noise]

             FC:      Do you want a glass? Hang on, I'll get a glass.

             MT:       I'm fine.

             FC:       Have you been running?

             MT:       I've been running.

Oh43m28s FC:           You know, as I told you, they've taken it to court, that's what I was watching. It's in
                       English though. Don't you think you should go away for a few days, somewhere else? Do
                       you think it's better to stay here? Your visa that you have, how long have you got left?

            MT:        [Inaudible]

            FC:        That's only if you want. Uh ... Beny Steinmetz ... who is going after George Soros for
                       everything they've done. Because the document you saw, it was created at Soros' request.
                       You see? [Inaudible]




                                                      74
                                                                                                         p. 146

                                                     325
 19-11845-shl   Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                          Exhibit 6 -
                                   Part II Pg 63 of 67


                                                                                          CONFIDENTIAL


         MT:      You're telling me to lie to the FBI but what [inaudible] are you giving me now?

         FC:     But what else do you want to say? What else do you want to say? If you tell them-

         MT:     Because I need something here now, I have ... can I have something here, some
                 money?

         FC:     It's complicated he.re. It's complicated here, you know. In Freetown, OK, but here it's
                 complicated. I need to see. I can't give you an answer straight away, but I'll have to
                 see what I can do.

         MT:     I want a guarantee. Can I speak to Michael?

         FC:     But that won't change anything, it's not him. What do you want to check with
                 Michael anyway? It won't change anything, it's not him.

         MT:     I want him to give me a guarantee, if -

         FC:     If what? Explain to me what you want me to understand?

         MT:     If he can guarantee that I will get something here, and he gives me a guarantee for the
                 rest-

         FC:     But something here, what is that?

         MT:     The thing is that I don't have anything here, I told you that -

Oh45m38s FC:     Money here, you mean? Listen, what I can try to do first is to get 50, to get 50 here,
                 but I'm not sure that will be possible, I can't guarantee it and no-one can guarantee it.
                 If it's not, if I - to be 100% sure I'll need to speak to ... There is only one who
                 decides. You have to understand that, of all the people in the middle, there is no-one
                 who can decide. There's only one, the person at the top. And he - he's the only one.
                 When I tell you something, when I say it's 100% sure, that's because I know it's
                 100% sure. And no-one can tell you it's 100% sure except the guy at the top. So I
                 don't want to lie to you. I always tell you the truth. So that's why there's no point
                 talking to every Tom, Dick and Harry, that's useless. Now what I want to understand
                 is, it's you here who needs a bit because you need a little breathing room, is that it?
                 And if I manage to find you 50, is that OK? OK. I'll give you an answer tomorrow.
                 I'll tell you - I won't go into detail, I'll say yes or no and I'll... that's all I'll tell you.
                 OK? If that's OK I'll see how we can do it, I'll see how we can do it.

         MT:     I thought that if Michael guaranteed it it would be fine.

         FC:     "No but listen, I'll... How can I explain it, Michael isn't the one to make guarantees.
                 He can't guarantee you anything; no-one can except the guy at the top. Me, I'm ... I'll
                 give you my gut feeling. I'm 60% - 70% sure it'll be a yes. That I will manage to
                 organize it. But I can't promise anything. The only thing I can guarantee, anyway at
                 this time I can't talk to anyone, I need to talk to just one person, it's the other guy
                 over there. OK? So I'll find out about that. For, for over there in ... what's it called ...
                 in Freetown, there, there's no problem. I know that that's fine.

         MT:     But now I need -




                                                 75
                                                                                                        p. 147

                                                 326
 19-11845-shl   Doc 24-8        Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                     Part II Pg 64 of 67


                                                                                      CONFIDENTIAL


Oh47m54s FC:     Yes, I'm telling you, I'm going to take care of that, I'll give you an answer tomorrow
                 or - yes, it should be fine for tomorrow. Unless, I don't know, unless he's travelling
                 somewhere tomorrow, but I should manage to get an answer, by message. Ok? There
                 you go.

        MT:      I'm tired.

        FC:      Anyway, listen, I've always said to you, I won't let you down. I won't let you down.
                 Now, going back to the conversation we were having earlier, when you said to me,
                 you said Lo rm: LhaL we need Lo lie. Well of wurse we need Lo lie, you cau' LLell Lhem. ..
                 if you tell them, I swear you have to understand that, if you tell them I've received
                 anything, from anyone, not particularly from this, but from anyone, you have a very
                 big problem, not just a little problem, a very very big problem. You can kiss the
                 United States goodbye. You can kiss the United States goodbye. And that's serious.
                 So the only thing you can say, is ... as you told them, at the end of your interview, they
                 told you nothing, OK so go home that's it?

        MT:      Yes, yes yes.

        FC:      The only thing you can say to them is - you're not going to see them again anyway,
                 or you'll go to see them again for your visa. When does your visa say it expires?

        MT:      In August.

        FC:      You have your passport, your, your ...

        MT:       Yes. It's August. It's August.

        FC:      August, OK. So you don't have to worry about that until August then.

        MT:       It's until August 27.

        FC:       August 27, 2013. Well after that, did you ask them to continue with uh - or did you
                  ask them for the investor visa?

        MT:       Did I what?

        FC:       You asked to, to, be able to go back to, uh, to stay longer. Is that what you wanted to
                  see them about?

         MT:      Yes, ifl wanted to ...

         FC:      How long was the stay?

         MT:      Extended.

         FC:      Extended. Well listen, anyway, imagine that in fact you haven't done anything
                  wrong, you hadn't received anything, you know? You went to see them about that,
                  they asked you questions and talked garbage, saying you had done this, that and the
                  other. You have nothing to feel guilty about; you can go back there saying, listen,
                  what should I do with my visa, I'd like to, I need to stay here, my child is here, I'm
                  working here, I'm making plans. That's a possibility. The second possibility is to go
                  away for a little while, to let it all die down, go away to Sierra, let all this, this mess



                                                   76
                                                                                                     p. 148

                                               327
 19-11845-shl   Doc 24-8       Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                    Part II Pg 65 of 67


                                                                                        CONFIDENTIAL


                  blow over... I think that it might be a good idea to go away for a while. If you could go
                  away for a bit it would be good. And that would mean you could go there and pick up
                  your money. Freetown is something else. Not Conakry, Freetown, there you'd be left in
                  peace. And here, things would calm down a bit.

         MT:      I don't think so, if they're going to come back, I don't think so.

         FC:      I don't know. How did you feel about it? That it was going to continue or not?

         MT:      Because they left afterwards.

         FC:      What do you mean, they left?

         MT:      They left, they told me to leave. They left, they told me to leave. And then I went home.

         FC:      Didn't they say anything else to you?

         MT:     No, nothing else.

Oh51m40s FC:      And you, you said to them "I don't even understand what you're talking about"? What
                  exactly did you say to them? How did you answer them?

         MT:     I told them, I told them.

         FC:      Did it take long?

         MT:     I told them, I told them.

         FC:     No, you waited a long time. But the questions, did they take a long time?

         MT:     No, not long.

         FC:     How long, ten minutes?

         MT:     I didn't even pay attention to that. Because I was there, I was thinking that I had been
                 sitting for a long time. I was there ...

         FC:     But afterwards, when they asked you the questions. Did they ask you a lot of questions, or
                 not many?

         MT:     Not many, Frederic. As I told you the other morning.

         FC:     Yes. And the questions, was it "did you receive the money"? What exactly were the
                 questions?

         MT:     I don't remember that any more. That's what I said to you in the morning, I don't
                 remember. I was working. You can't even imagine, I've just come from home, I'm tired.
                 I've had a tiring day. I've had a tiring day today. Looking for the documents at home tired
                 me out. I'm scared.

Oh52m50s FC:     Listen, the only thing you should be thinking about, even if they start again and try to put
                 pressure on you, and scare you by saying things, you must always, always, always keep
                 saying: I have nothing to do with that, I never received money, I never made contact, I
                 have never been involved in the country's affairs. I am Guinean, I minded my own




                                                   77
                                                                                                     p. 149

                                                  328
19-11845-shl   Doc 24-8       Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                   Part II Pg 66 of 67


                                                                                       CONFIDENTIAL


                 business, I bought rice, I sold rice, I bought sugar, I sold sugar, but I was never
                 involved in the country's affairs. There are ministers, there are people who do that,
                 but I was never involved in that, what would I do there? Yes, there are people, a
                 certain Mr. Samuel who came, supposedly because he was a friend of someone who I
                 helped when he was in Guinea, and, uh, he came, he asked me for something. You
                 don't talk about documents, you don't talk about papers, you don't talk about
                 anything. You just say, this is how it is, he came to ask me to go back to the country
                 because the President wanted to see me, to meet me. l said that l had nothing to do
                 with the President and that I was scared of him because he's a bad person. He's a bad
                 person, and I don't want anything to do with all that. So, uh, you know, you say I'm
                 tired, I'm tired of people coming to see me and telling me to come, to go back to the
                 country; I don't want to go back to the country. He hurt all the family of the former
                 President, he hurt everything. I don't, I really don't intend to ... to ... to ... to go back
                 there, to the country. I'm a single woman, I've been abandoned, and I no longer want
                 to go back to the country, that's certain. But you must stick with that, you absolutely
                 must stick with that. But I won't let you down, you have to know that. No-one will let
                 you down. OK? You know, you can call me. Even if you're far away. The flights are
                 at certain times, but I will always come to help you. I will always come to help you.
       MT:       I'm tired. I'm tired of all that.
       FC:       Do you have someone who you talk to a bit here? Or don't you, don't you have
                 anyone?
       MT:       Here, I have some family ...
       FC:       Here, I don't know. Here, I really don't know. You have Ceny here, but you have,
                 you have another sister here, don't you?
       MT:       Yes, I have my older sister here with me.
       FC:       Does she know all of this?
       MT:       No, I, I haven't told them. I haven't told them. They would panic. I haven't told
                 them.
       FC :      They will panic, but especially if... Well, the questions should stop at you, but
                 everyone needs to be on the same page, by saying what is this business, and things
                 like that. The only business I have been doing is buying rice and sugar, and chicken
                 hinds. That's it, that's all I've bought. I've bought parson's noses, sugar and flour.
                 Why are you talking to me about this mine business? Do you really think that I know
                 anything about mines, do you really think I know about [inaudible].
       MT:       It's not easy.
       FC:       It's not easy, but it's safe. What do you want me to say to you? This Samuel business,
                 it's ... Whoever sent him to you, he has a lot to answer for. It's Sampil or I don't know
                 who. He's made a great big mess for you, sending you this Samuel. He's really got
                 you in big trouble, big trouble. If you had spoken to me at the time, I would have
                 explained to you, but what am I supposed to say? What am I supposed to say? OK,
                 listen, we'll get rid of all this mess, we'll... do, uh, everything it takes to protect you
                 as much as possible. But you, anyway, you need to stick with this course of action.
                 That's for sure.




                                                 78
                                                                                                      p. 150

                                                329
 19-11845-shl   Doc 24-8      Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                   Part II Pg 67 of 67


                                                                                       CONFIDENTIAL


        MT:       But when are you coming back?
        FC:       When I need to.
Oh57m08s MT:      OK, because I haven't been able to get everything together on my own.
        FC:       Oh?
        MT:      Yes. The place where I was supposed to get the others was closed, but as you've
                 already told me, I have everything which is in the house, photocopies and whatnot, I
                 have everything.
        FC:      The photocopies don't matter, I don't need photocopies. All the photocopies, we
                 should get rid of them.
        MT:      As you ...
        FC:      [He goes through the documents] This, this isn't a big deal. This, we don't give a shit
                 about.
        MT:      As you told me to photocopy the originals ... I think I'll take that back, I can pick up
                 the rest tomorrow.
        FC:      You know, I can come back on Sunday. I can come back on Saturday, whenever you
                 want. It's up to you.
        MT:      OK.
        FC:      But this, these are all photocopies.
        MT:      Yes. No, not all of them are photocopies.
        FC:      That and that, they aren't photocopies.
        MT:      But that one, I gave that one though, sent it... I sent that, the original of that... I sent
                 the original of that.
        FC:      All this. I'll destroy it, don't worry. I can't destroy it here, at the airport. But as soon
                 as I arrive, I have a shredder, I'll destroy it all. But tell me, uh-
        MT:      We can do it here.
        FC:      But where? In the airport? Where do you want to destroy it in here?
        MT:      They have a machine for shredding.
        FC:      But the office is closed. The office is closed, it's too late now. What is ... the thing
                 about that is ... Well, they're only photocopies.
        MT:      Yes.
        FC:      You see that. All those, they are documents which, they are photocopies ...
        MT:      But I sent that. The original of that.
        FC:      Whom to?




                                                79
                                                                                                     p. 151

                                                330
